Exhibit 10.4

 

AMENDED AND RESTATED

FUJITSU DISTRIBUTION AGREEMENT

 

****Confidential treatment has been requested as to certain portions of this
agreement. Such omitted confidential information has been designated by
asterisks and has been filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended, and the Commission’s rules and regulations promulgated under the
Freedom of Information Act, pursuant to a request for confidential
treatment.****



--------------------------------------------------------------------------------

Exhibit 10.4

 

AMENDED AND RESTATED

FUJITSU DISTRIBUTION AGREEMENT

 

THIS AMENDED AND RESTATED FUJITSU DISTRIBUTION AGREEMENT (this “Agreement”) is
made and entered into as of December 21, 2005 (the “Amendment Date”), by and
between Spansion Inc., a Delaware corporation (“Spansion”), and Fujitsu Limited,
a Japanese corporation (“Fujitsu”). Spansion and Fujitsu are hereinafter also
referred to as the “Parties” and individually as a “Party.”

 

RECITALS

 

WHEREAS, Spansion designs, manufactures and markets Flash memory products;

 

WHEREAS, in connection with the formation of Spansion LLC, a Delaware limited
liability company, Fujitsu and Spansion LLC entered into that certain Fujitsu
Distribution Agreement, dated as of June 30, 2003 (the “Effective Date”), as
amended, whereby Spansion LLC appointed Fujitsu as one of Spansion LLC’s initial
distributors of Products (as defined below); and

 

WHEREAS, the Parties hereby desire to amend and restate that Distribution
Agreement and to substitute Spansion for Spansion LLC as a party thereto;

 

NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and other terms and conditions contained herein, Spansion and Fujitsu
agree as follows:

 

AGREEMENT

 

1. DEFINITIONS; INTERPRETATION.

 

1.1 Terms Defined in this Agreement. The following terms when used in this
Agreement shall have the following definitions:

 

1.1.1 “Action Plan” has the meaning set forth in Section 14.2.1.

 

1.1.2 “Affiliate” of a Person means any other Person which, directly or
indirectly, controls, is controlled by or is under common control with, such
Person. The term “control” (including, with correlative meaning, the terms
“controlled by” and “under common control with”), as used with respect to any
Person, means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract or otherwise. A Person
shall be deemed an Affiliate of another Person only so long as such control
relationship exists. The Parties acknowledge and agree that Fujitsu is not
presently controlled by any Person. Notwithstanding the foregoing, (i) a
Spansion Entity shall not be deemed to be an Affiliate of Fujitsu, except where
expressly provided in this Agreement, and (ii) the term “Affiliate”



--------------------------------------------------------------------------------

includes, solely with respect to Fujitsu and solely for purposes of this
Agreement, Fujitsu Siemens Computers, but only for so long as Fujitsu maintains
a thirty percent (30%) or greater ownership interest in Fujitsu Siemens
Computers.

 

1.1.3 “Aggregate Ownership Interest” shall mean the quotient, expressed as a
percentage, obtained by dividing (a) the aggregate number of shares of Common
Stock of Spansion held by Fujitsu and its Affiliates, by (b) the aggregate
number of outstanding shares, on an as converted to Common Stock basis, of
Common Stock of Spansion. For purposes of this definition, the term “Common
Stock” means, collectively, the Class A Common Stock, Class B Common Stock,
Class C Common Stock and Class D Common Stock of Spansion.

 

1.1.4 “AMD” means Advanced Micro Devices, Inc., a Delaware corporation.

 

1.1.5 “AMD Distribution Agreement” means that AMD Distribution Agreement, dated
as of June 30, 2003, as amended, by and between AMD and Spansion.

 

1.1.6 “Americas” means the countries and territories of North America, Central
America and South America.

 

1.1.7 “Applicable Law” means, with respect to a Person, any domestic or foreign,
national, federal, territorial, state or local constitution, statute, law
(including principles of common law), treaty, ordinance, rule, administrative
interpretation, regulation, order, writ, injunction, legally binding directive,
judgment, decree or other requirement or restriction of any arbitrator or
Governmental Authority applicable to such Person or any of its Affiliates or any
of their respective properties, assets, officers, directors, employees,
consultants or agents (in connection with such officer’s, director’s,
employee’s, consultant’s or agent’s activities on behalf of such Person or any
of its Affiliates).

 

1.1.8 “Best Efforts” means the efforts that a prudent Entity or person desiring
to achieve a particular result would use in order to achieve such result
reasonably expeditiously. An obligation to use “Best Efforts” does not require
the Entity or person subject to such obligation to take actions that would
result in a materially adverse change in the benefits to such Entity or person
of this Agreement.

 

1.1.9 “Channel Partner” means any Entity other than a Fujitsu Subsidiary who is
appointed by Fujitsu as a sub-distributor or sales representative, pursuant to a
written agreement between Fujitsu and such Entity in accordance with Section
5.2. A list of Channel Partners as of the Effective Date is set forth in
Schedule 1.1.9. Fujitsu will provide Spansion with an updated Schedule 1.1.9 or
other reasonable form of notice from time to time whenever it appoints a new
Channel Partner or terminates an existing Channel Partner.

 

1.1.10 “Claims” is defined in Section 19.

 

1.1.11 “Combined Product” means any Product that contains both (a) Spansion
Content, and (b) components or products manufactured by any other Entity, which
components or products do not constitute Spansion Content.

 

1.1.12 “Confidential Information” has the meaning set forth in Section 16.1.

 

2



--------------------------------------------------------------------------------

1.1.13 “Customer” means an Entity, other than Fujitsu in its capacity as
distributor hereunder, that purchases Products, but excluding Channel Partners.

 

1.1.14 “Custom Product” means any Product that has sufficiently unique
attributes that it may only be sold to a single Customer or to a limited number
of Customers. In addition, if a Product is being discontinued or has been
discontinued on a general basis, as set forth in Section 10.1 below, but may
still be made available to specific Customers, then it too shall be considered a
Custom Product. Spansion will identify all Custom Products as such in Spansion’s
then-current Quarterly price list or other reasonable form of communication to
Fujitsu, including an end-of-life notice, if applicable.

 

1.1.15 “Disclosing Party” has the meaning set forth in Section 16.1.

 

1.1.16 “Documentation” means any and all documents or materials, whether in
printed form or in any electronic form or media, that relate to Products and are
provided by Spansion to Fujitsu hereunder, including marketing materials and
brochures, manuals, published Product price lists and Product specifications,
but expressly excluding documents that constitute Confidential Information of
Spansion.

 

1.1.17 “Entity” means a corporation, partnership, limited liability company,
unincorporated organization, business association, firm, joint venture or other
legal entity.

 

1.1.18 “Europe” means the countries and territories of Europe, as listed on
Schedule 1.1.18.

 

1.1.19 “FAEs” has the meaning set forth in Section 9.2.

 

1.1.20 “FDI” is defined in Section 2.3.4

 

1.1.21 “Force Majeure” has the meaning set forth in Section 21.9.1.

 

1.1.22 “Forecast” has the meaning set forth in Section 4.1.

 

1.1.23 “Forecasted Product Requirements” has the meaning set forth in Section
4.1.

 

1.1.24 “Fujitsu ****” means a Customer listed as such on Schedule 2.1.

 

1.1.25 “Fujitsu ****” means the Customers set forth in Section A of Schedule
1.1.25 and such other Customers that are specified as Fujitsu **** in accordance
with Section B of Schedule 1.1.25.

 

1.1.26 “Fujitsu Territory” means Japan.

 

1.1.27 “Global Account” means a Customer listed as such on Schedule 2.1.

 

1.1.28 “Governmental Authority” means any foreign, domestic, national, federal,
territorial, state or local governmental authority, quasi-governmental
authority,

 

* Confidential treatment has been requested pursuant to the Confidential
Treatment Request dated December 21, 2005.

 

3



--------------------------------------------------------------------------------

instrumentality, court, government or self-regulatory organization, commission,
tribunal or organization or any regulatory, administrative or other agency, or
any political or other subdivision, department or branch of any of the
foregoing.

 

1.1.29 “Guidelines” has the meaning set forth in Section 6.4.

 

1.1.30 “INCOTERMS 2000” means the International Rules for the Interpretation of
Trade Terms, published by the International Chamber of Commerce in the year
2000.

 

1.1.31 “Intellectual Property Rights” means, on a world-wide basis, any and all
now known or existing, or hereafter known or existing, tangible and intangible
(a) rights associated with works of authorship, including copyrights, moral
rights and mask-works, (b) rights associated with trademarks, service marks,
trade names, logos and similar rights, (c) trade secret rights, (d) rights in
patents, designs and algorithms and other industrial property rights, (e) rights
in domain names; (f) all other intellectual and industrial property rights of
every kind and nature and however designated, whether arising by operation of
law, contract, license or otherwise, and (f) all registrations, applications,
renewals, extensions, continuations (including continuations in part),
divisions, reexaminations or reissues thereof now or hereafter existing, made or
in force (including any rights in any of the foregoing).

 

1.1.32 “Joint Territory” means anywhere in the world other than the Fujitsu
Territory and the Spansion Territory.

 

1.1.33 “Leads” has the meaning set forth in Section 11.4.

 

1.1.34 “Margin Split Agreement” means the that Margin Split Agreement, dated as
of June 30, 2003, by and among AMD, Fujitsu and FASL LLC.

 

1.1.35 “Marketing Plan” has the meaning set forth in Section 11.1.2.

 

1.1.36 “Person” means any person or entity, whether an individual, trustee,
corporation, partnership, limited partnership, limited liability company, trust,
unincorporated organization, business association, firm, joint venture, other
legal entity or Governmental Authority.

 

1.1.37 “PRC” means the People’s Republic of China.

 

1.1.38 “Product Distribution Center” has the meaning set forth in Section 7.1.

 

1.1.39 “Production Volume” means, for a particular Technology for a particular
Quarter, Spansion’s projected volume of Wafer Outputs for such Technology during
such Quarter, as determined by Spansion at the beginning of the relevant Quarter
using Spansion’s then-current QBP for such Quarter.

 

1.1.40 “Product” means any finished product of Spansion.

 

1.1.41 “Purchase Order” has the meaning set forth in Section 3.1.

 

4



--------------------------------------------------------------------------------

1.1.42 “Purchase Price” means the price per Product at which Spansion shall sell
such Product to Fujitsu in accordance with Section 12.

 

1.1.43 “Q0” has the meaning set forth in Section 4.2.3.

 

1.1.44 “Q1” has the meaning set forth in Section 4.2.3.

 

1.1.45 “Q2” has the meaning set forth in Section 4.2.3(b).

 

1.1.46 “Q3” has the meaning set forth in Section 4.2.3(c).

 

1.1.47 “Quarter” means a Spansion fiscal quarter.

 

1.1.48 “Receiving Party” has the meaning set forth in Section 16.1.

 

1.1.49 “RSP” has the meaning set forth in Section 12.2.

 

1.1.50 “Spansion Account” means a Customer listed as such on Schedule 2.1.

 

1.1.51 “Spansion Board” means the Board of Directors of Spansion.

 

1.1.52 “Spansion Content” means components or products manufactured by Spansion
or a Spansion Subsidiary, or components or products specifically manufactured by
any other Entity, including AMD or Fujitsu or any third party subcontractor or
foundry, on behalf of Spansion or a Spansion Subsidiary at Spansion’s or the
Spansion Subsidiary’s direction and based on (a) technology or intellectual
property owned by Spansion, or which Spansion otherwise has the right to use, or
(b) designs provided by Spansion, which designs are proprietary to Spansion or a
third party licensor of Spansion.

 

1.1.53 “Spansion Content Only Product” or “SCO Product” means any Product that
contains only Spansion Content.

 

1.1.54 “Spansion Entity” means Spansion, or any of its directly or indirectly
majority owned subsidiaries (whether organized as corporations, limited
liability companies or other legal entity).

 

1.1.55 “Spansion ****” means the Customers set forth in Schedule 1.1.55.

 

1.1.56 “Spansion Territory” means the Americas and Europe.

 

1.1.57 “Standard Product” means any Product that is not a Custom Product.
Spansion will identify all Standard Products as such in Spansion’s then-current
Quarterly price list.

 

1.1.58 “Stocking Channel Partner” means a Channel Partner that is designated in
writing as such by Fujitsu pursuant to Section 5.3.3, and that is subject to the
deferred revenue recognition model referenced in Schedule 5.3.1.

 

* Confidential treatment has been requested pursuant to the Confidential
Treatment Request dated December 21, 2005.

 

5



--------------------------------------------------------------------------------

1.1.59 “Subsidiary” of a Person means (a) any corporation, company or other
legal entity (other than a partnership) in an unbroken chain of corporations,
companies or other legal entities beginning with such Person, if each of the
corporations, companies or entities other than the last corporation, company or
entity in the unbroken chain then owns stock or other equity interests
possessing more than fifty percent (50%) of the total combined voting power of
all classes of stock or other equity interests in one of the other corporations,
companies or other legal entities in such chain, (b) any partnership in which
the Person is a general partner or (c) any partnership in which the Person
possesses more than a fifty percent (50%) interest in the total capital or total
income of such partnership.

 

1.1.60 “Technology” means each process technology used by Spansion in the
production of Products. A list of Technologies as of the Effective Date is set
forth in Schedule 1.1.60 Spansion will provide Fujitsu with an updated Schedule
1.1.60 or other reasonable form of notice from time to time whenever it adds a
new Technology, or whenever it decides to no longer produce Products using a
then-existing Technology.

 

1.1.61 “Term” has the meaning set forth in Section 20.1.

 

1.1.62 “Trademarks” means any trademarks, trade names, service marks and logos
used by Spansion in connection with Products, including those marks, names and
logos set forth in Schedule 1.1.62 attached hereto.

 

1.1.63 “VAT” has the meaning set forth in Section 12.8.

 

1.1.64 “Wafer Output” means a semiconductor wafer manufactured by or for
Spansion for a specific Technology.

 

1.1.65 “Warranty Period” has the meaning set forth in Section 15.1.

 

1.2 Interpretation.

 

1.2.1 Certain Terms. The words “hereof,” “herein,” “hereunder” and similar words
refer to this Agreement as a whole and not to any particular provision of this
Agreement. The term “including” is not limited and means “including without
limitation.”

 

1.2.2 Section References; Titles and Subtitles. Unless otherwise noted, all
references to Sections, Schedules and Exhibits herein are to Sections, Schedules
and Exhibits of this Agreement. The titles, captions and headings of this
Agreement are inserted for convenience of reference only and are not intended to
be a part of or to affect the meaning or interpretation of this Agreement.

 

1.2.3 Reference to Entities, Agreements, Statutes. Unless otherwise expressly
provided herein, (a) references to an Entity include its successors and
permitted assigns, (b) references to agreements (including this Agreement) and
other contractual instruments shall be deemed to include all subsequent
amendments, restatements and other modifications thereto or supplements thereof
and (c) references to any statute or regulation are to be construed as including
all statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such statute or regulation.

 

6



--------------------------------------------------------------------------------

2. APPOINTMENT; GRANT OF RIGHTS

 

2.1 Grant of Distribution Rights.

 

2.1.1 Grant of Rights. Subject to the terms and conditions of this Agreement,
Spansion grants to Fujitsu the right to market, sell and otherwise distribute
Products during the Term (a) in the Fujitsu Territory and in the Joint
Territory, (b) to Fujitsu Affiliates, Fujitsu Accounts and Global Accounts
wherever located and (c) to Fujitsu PRC Customers in the PRC. No other grant of
distribution rights to Fujitsu is implied by this Agreement. For the avoidance
of doubt, Fujitsu’s rights granted hereunder exclude, among other things, the
right to market, sell and otherwise distribute Products (a) in the Spansion
Territory (except with respect to Fujitsu Accounts and certain Global Accounts
identified in Schedule 2.1) or (b) to Spansion Accounts and Spansion PRC
Customers.

 

2.1.2 Location of Sale. For purposes of determining the location of a sale of
any Product, the “ship to” location on the Purchase Order shall be
determinative.

 

2.2 Sales and Appointment of Other Distributors by Spansion. Subject to Section
14 and for so long as Fujitsu maintains an Aggregate Ownership Interest of at
least twelve and one-half percent (12.5%), Spansion shall not have the right to
sell on its own or appoint any additional distributors or sales representatives,
or grant any existing distributor or sales representative (other than Fujitsu)
any additional rights, in the Fujitsu Territory (except with respect to Global
Accounts, to which Spansion may sell Products except as designated in Schedule
2.1) or with respect to a Fujitsu Account, a Global Account so designated in
Schedule 2.1, or a Fujitsu PRC Customer, without Fujitsu’s prior written
consent, which consent may be withheld in its sole discretion.

 

2.3 Fujitsu Obligations and Restrictions.

 

2.3.1 Best Efforts. Fujitsu shall use its Best Efforts to promote the sale of
Products in the Fujitsu Territory. In light of the foregoing, the application of
the provisions of Section 2306(2) of the California Commercial Code to the
Parties is hereby excluded.

 

2.3.2 Commitments. Notwithstanding anything to the contrary herein, Fujitsu
shall have **** on behalf of Spansion with respect to Product availability.

 

2.3.3 Inventory. Fujitsu shall not, and shall cause its Subsidiaries not to,
maintain an inventory of Products intended to be used for re-sale to Customers,
except pursuant to vendor managed inventory programs instituted pursuant to
Section 8 below, and provided that Fujitsu and any Fujitsu Subsidiary may
maintain a limited, reasonable number of Products to use as Product samples in
connection with demand creation activities in accordance with Section 11.6. The
foregoing restrictions and obligations regarding inventory shall not apply to
Channel Partners that take title to the Products from Fujitsu upon purchases or
requisitions from Fujitsu.

 

2.3.4 FDI Additional Inventory. Notwithstanding anything to the contrary in the
foregoing, Fujitsu Devices, Inc. (“FDI”) shall have the right, from and after
the Effective Date, to hold up **** inventory of Product in its consignment
warehouses, provided that FDI’s

 

* Confidential treatment has been requested pursuant to the Confidential
Treatment Request dated December 21, 2005.

 

7



--------------------------------------------------------------------------------

target level of Product inventory shall be **** inventory. From time to time,
FDI may request the right to hold more than **** inventory to address special
market opportunities and Spansion will not unreasonably withhold its consent to
permit FDI to hold additional inventory to address those opportunities, taking
into account existing firm purchase orders from Customers and FDI’s then-current
good faith forecast for quick-turn business opportunities. Title and risk of
loss with respect to such inventory shall remain with Spansion until it passes
to Fujitsu as set forth in Section 3.5.2 and Section 7.3.1, as applicable. FDI
will maintain any such inventory and will report on the amount and status of
such inventory from time-to-time as reasonably requested by Spansion. The cost
of maintaining any such inventory will be borne by Spansion on the same basis as
if FDI were a consignment warehouse, in accordance with Section 7.3.2 below.
Without limiting the foregoing, FDI agrees to use Best Efforts to provide
Spansion as soon as it may be practicable daily point-of-sales reports in a
format and including the information reasonably designated by Spansion regarding
all such inventory. Initial point-of-sale reports will contain the types of
information specified in Schedule 2.3.4. Notwithstanding anything to the
contrary in Section 12.5 below, payments for Products held by FDI in accordance
with this Section 2.3.4 shall be made within forty-five (45) days from the end
of the month in which FDI ships such Products to a Customer or Channel Partner.

 

3. ORDERING; SHIPPING

 

3.1 Orders. Fujitsu will accept purchase orders for Products from Customers and
Channel Partners, in accordance with its customary practices. To purchase
Product(s) from Spansion, Fujitsu shall issue purchase orders (“Purchase
Orders”), which shall specify the Purchase Order number, type and quantity of
Product(s) ordered, Purchase Price (and the price to be paid to Fujitsu for the
Product(s) by the relevant Customer or Channel Partner, but only if such price
is **** the **** for the Product(s)), place(s) of delivery (which shall be the
location identified in the relevant Customer or Channel Partner purchase order
issued to Fujitsu), and delivery date(s). These Purchase Orders may take the
form of electronic submissions in a mutually-acceptable format (including
submissions currently referred to as “B+B+B files”) so long as they contain the
same information specified above for Purchase Order, even if such submissions
may not be referred to specifically as “purchase orders” when transmitted.
Fujitsu shall place each Purchase Order with Spansion sufficiently in advance of
the delivery date to allow for Spansion’s Product delivery lead times, as set
forth in Spansion’s most recent lead time report provided to Fujitsu. Spansion
shall accept any Purchase Order submitted by Fujitsu to the extent that such
Purchase Order (a) is within the Product allocation assured to Fujitsu in
accordance with Section 4.2, (b) conforms to the foregoing lead times, and (c)
does not provide for a “ship to” location, Customer or Channel Partner that is
inconsistent with Fujitsu’s distribution rights hereunder. Spansion will not
accept any order to purchase Products under this Agreement from any Entity or
person other than Fujitsu without Fujitsu’s prior written consent.
Notwithstanding the foregoing, with respect to Purchase Orders for Custom
Products, Spansion shall not be required to accept such Purchase Orders, but
Spansion shall not unreasonably withhold acceptance of any such Purchase Order
that is consistent with the terms of this Agreement, taking into account such
factors as the requested delivery date, pricing and inventory. Spansion shall
not withhold acceptance of any Purchase Order for Custom Products on a basis
that provides Fujitsu less favorable treatment than any other Spansion
distributor or sales representative submitting orders for similar quantities of
the same or similar Custom

 

* Confidential treatment has been requested pursuant to the Confidential
Treatment Request dated December 21, 2005.

 

8



--------------------------------------------------------------------------------

Products; provided that any pre-existing commitments to any distributor may take
precedence over any new commitments for Custom Products so long as Spansion
makes such determinations on a commercially reasonable and non-discriminatory
basis. Spansion shall notify Fujitsu as soon as possible if Spansion believes
that a Purchase Order for either Standard Products or Custom Products does not
meet the foregoing requirements for acceptance by Spansion. If the Purchase
Order includes a pricing term inconsistent with the terms of this Agreement,
such pricing term shall not apply and the pricing provisions set forth in
Section 12 below shall take precedence.

 

3.2 Cancellations. Fujitsu may cancel any Purchase Order or portion thereof for
Standard Products, without charge, upon written notice to Spansion at least
thirty (30) days prior to the applicable delivery date. Spansion will determine
cancellation policies, procedures and charges with respect to Custom Products,
and with respect to Standard Products where notice of cancellation is given less
than thirty (30) days prior to the applicable delivery date, in advance of
Fujitsu’s placement of the applicable Purchase Order and will inform all
distributors of such cancellation policies and apply such policies to all
distributors, although the parties acknowledge that exceptions may be made on a
case-by-case basis to address particular Customer situations. The Parties will
discuss in good faith any cancellations of delivery of Custom Products, or of
Standard Products where notice of cancellation is given less than thirty (30)
days prior to the applicable delivery date, requested by Fujitsu, but the final
determination will be Spansion’s.

 

3.3 Reschedules. Fujitsu may reschedule the delivery of any Purchase Order or
portion thereof for Standard Products, without charge, one time only, upon
notice to Spansion at least thirty (30) days prior to the applicable delivery
date. Standard Product reschedules may be made less than thirty (30) days prior
to the applicable delivery date, but only upon the agreement of Spansion. Any
reschedules on less than thirty (30) days prior notice shall be subject to
reschedule fees payable to Spansion in an amount set by Spansion in advance of
Fujitsu’s placement of the applicable Purchase Order. Spansion will also
determine reschedule policies, procedures and rights and charges with respect to
Custom Products in advance of Fujitsu’s placement of the applicable Purchase
Order. Spansion will inform all distributors of its reschedule policies in
respect of Standard Products and Custom Products and apply such policies to all
distributors although the parties acknowledge that exceptions may be made on a
case-by-case basis to address particular Customer situations. The Parties will
discuss in good faith any rescheduling of delivery of Custom Products, or of
Standard Products where notice of rescheduling is given less than thirty (30)
days prior to the applicable delivery date, requested by Fujitsu, but the final
determination will be Spansion’s.

 

3.4 Shipping. Spansion shall notify Fujitsu at the time of shipment as to the
quantity of Product(s) shipped and the specific shipping information. Shipping
quantities may not vary from those established by the Purchase Order unless
otherwise mutually agreed upon in writing by the Parties. Spansion shall deliver
the ordered Product by the applicable delivery date(s), provided that Spansion
may not deliver such Product earlier than the delivery date specified in the
applicable Purchase Order. Upon a bona fide, reasonable, ****, Fujitsu may
specify that Product shipments may not be late and if Spansion has agreed in
advance for **** that a particular shipment—or shipments ****—will be subject to
timeliness requirements, then in the event that any shipment is delayed and not
timely, Fujitsu may direct Spansion to ship such Products by reasonable premium
transportation designated by Fujitsu and Spansion shall bear the

 

* Confidential treatment has been requested pursuant to the Confidential
Treatment Request dated December 21, 2005.

 

9



--------------------------------------------------------------------------------

reasonable expense of any difference in cost due to such premium transportation.
Spansion shall ship the ordered Product(s) to the delivery address(es) set forth
in the applicable Purchase Order.

 

3.5 Title and Risk of Loss.

 

3.5.1 Shipment from Spansion Facility Directly to Customers or Stocking Channel
Partners. Delivery of Products from any Spansion facility directly to Customers
or Stocking Channel Partners shall be **** in accordance with INCOTERMS 2000,
unless otherwise agreed in writing by the Parties, and title and risk of loss
shall pass from Spansion to Fujitsu ****, which shall be ****, a **** or a ****.

 

3.5.2 Shipment from Product Distribution Centers. Delivery of Products from any
Product Distribution Center to a Customer or a Stocking Channel Partner shall be
**** in accordance with INCOTERMS 2000, unless otherwise agreed by the Parties,
and title and risk of loss shall pass from Spansion to Fujitsu **** at **** at
the ****, in accordance with ****, as interpreted in accordance with INCOTERMS
2000. It is understood and agreed that risk of loss shall reside with the Party
that bore the risk of loss at the time the loss or damage occurred, in
accordance with the preceding sentence, regardless of when the loss or damage is
discovered. Without limiting the foregoing, Fujitsu will bear **** attributable
to **** from the **** to **** or to a ****. Spansion will bear **** to ship
Products directly from Spansion, a Spansion Subsidiary or a Spansion
subcontractor facility to the Product Distribution Center, ****.

 

4. FORECASTS; PRODUCT ALLOCATIONS

 

4.1 Forecasts. Fujitsu working together with Spansion shall, on or before the
end of the last week of the first month of each Quarter, provide Spansion with a
non-binding forecast (a “Forecast”) setting forth Fujitsu’s projected Product
needs for each of the five (5) Quarters following such Quarter (“Forecasted
Product Requirements”). Each Forecast will be organized by Spansion on a
Technology-by-Technology basis, and will contain a forecast for each Product
within a particular Technology.

 

4.2 Short-Supply Guaranteed Allocation.

 

4.2.1 Allocation. Subject to Section 4.2.3 below, in the event that, in any
Quarter, Spansion does not produce enough wafers within a Technology to meet the
total orders for Product falling within such Technology issued by Fujitsu,
Spansion will allocate its wafer fabrication and assembly, test and package
Production Volume for such Technology as follows:

 

(a) to Fujitsu, **** of Production Volume for such Products for such Quarter;
and

 

(b) such **** of Production Volume for the relevant Technology to Fujitsu or
otherwise, as reasonably ****.

 

4.2.2 Adjustments Based on ****. In the event that **** is **** as set forth
below, then, in determining **** for purposes of Section 4.2.1, the **** in
Section 4.2.1(a) shall be ****:

 

(a) in the event **** is **** or **** than **** and ****, the **** of Production
Volume in Section 4.2.1(a) shall be **** to ****;

 

* Confidential treatment has been requested pursuant to the Confidential
Treatment Request dated December 21, 2005.

 

10



--------------------------------------------------------------------------------

(b) in the event **** is **** or **** than **** and ****, the **** of Production
Volume in Section 4.2.1(a) shall be **** to ****; and

 

(c) in the event **** is ****, the **** of Production Volume in Section 4.2.1(a)
shall be **** to ****.

 

4.2.3 Adjustments Based on ****. If (a) in any Quarter (for purposes hereof,
“Q1”), Spansion does not produce enough Product within a Technology to meet the
total orders for Product falling within such Technology issued by Fujitsu, and
(b) in the ****, Fujitsu purchased Products falling within such Technology
representing, as a ****, an amount **** in accordance with Sections 4.2.1 and
4.2.2 (unless such failure to purchase resulted from Spansion’s inability to
provide Fujitsu with the ****, then, in such event:

 

(a) For such Quarter (Q1), Spansion will **** Fujitsu its wafer fabrication and
assembly, test and package Production Volume for such Technology, the **** of
Production Volume for such Technology that is the **** of (i) the **** of
Production Volume for such Technology purchased by Fujitsu ****, and (ii) the
**** of Production Volume for such Technology to which Fujitsu is **** pursuant
to Sections 4.2.1 and 4.2.2; and

 

(b) For the subsequent Quarter (for purposes hereof, “Q2”), **** that **** or
that it forecasted it would purchase **** if such amount was lower, Spansion
will **** to Fujitsu its wafer fabrication and assembly, test and package
Production Volume for such Technology, the **** Production Volume for such
Technology to which Fujitsu is **** pursuant to Sections 4.2.1 and 4.2.2.

 

(c) If, however, **** for Q1 and **** for Q1, its **** for the **** be
calculated as set forth in subsection (a) above. If Fujitsu thereafter **** or
that it forecasted, then for the subsequent Quarter ****, Spansion will **** to
Fujitsu its wafer fabrication and assembly, test and package Production Volume
for the applicable Technology, the **** Production Volume for such Technology to
which Fujitsu is entitled pursuant to Sections 4.2.1 and 4.2.2.

 

4.3 Spansion Adjustments to Production Volume. Notwithstanding anything to the
contrary in this Section 4, Spansion shall use all commercially reasonable
efforts to increase or reduce, as applicable, Production Volume to reflect
Fujitsu’s Forecasted Product Requirements. Spansion shall **** Production Volume
****.

 

5. SUBSIDIARIES AND CHANNEL PARTNERS

 

5.1 Right to Appoint Subsidiaries. Spansion hereby grants to Fujitsu the right
during the Term to appoint any Subsidiary as a sub-distributor or sales
representative of Fujitsu, provided that Fujitsu provides prior written notice
to Spansion of any appointment, and such appointment is on terms and conditions
consistent with this Agreement, including that any such Subsidiary will abide by
the inventory restrictions applicable to Fujitsu pursuant to Section 2.3.3.

 

* Confidential treatment has been requested pursuant to the Confidential
Treatment Request dated December 21, 2005.

 

11



--------------------------------------------------------------------------------

5.2 Right to Appoint Channel Partners. Subject to the terms and conditions of
this Agreement, Spansion hereby grants to Fujitsu the right during the Term to
appoint Channel Partners (through multiple tiers), provided that Fujitsu
provides prior written notice to Spansion of any appointment, and each Channel
Partner enters into a distribution or sales representative agreement with
Fujitsu pursuant to which each such Channel Partner acknowledges that its rights
to market, sell or otherwise distribute Products are no broader than, and are
subject to at least the same limitations as, the rights granted by Spansion to
Fujitsu in this Agreement. Consistent with the goals of Section 2.3.1, Fujitsu
will use its Best Efforts to select and retain Channel Partners that will
effectively promote and accomplish the sale of Products, regardless of what
other business Fujitsu may carry on with such Channel Partners. In addition, as
part of the quarterly business review described in Section 13, the Parties will
discuss the performance of the Channel Partners and discuss possible ways to
improve the mix of Channel Partners or improve the performance of existing
Channel Partners.

 

5.3 Channel Management. With respect to its Channel Partners, Fujitsu will:

 

5.3.1 use commercially reasonable efforts to enforce the terms and conditions of
its agreements with its Channel Partners, including the sub-distributor
obligations set forth in Schedule 5.3.1;

 

5.3.2 provide each Channel Partner with commercially reasonable field sales and
field applications support, and with commercially reasonable assistance in
connection with each such Channel Partner’s promotion and sale of Products;
provided, however, that Fujitsu shall have no obligation to provide field
applications support in the Fujitsu Territory;

 

5.3.3 use commercially reasonable efforts to ensure that each Channel Partner
designated as a Stocking Channel Partner by Fujitsu (which designation shall be
made by Fujitsu in its sole discretion upon written notice to Spansion)
maintains a representative minimum level of Product inventory in order to ensure
timely off-the-shelf delivery of Products to Customers;

 

5.3.4 use commercially reasonable efforts to ensure that each Channel Partner
complies with Spansion’s distribution policies and procedures;

 

5.3.5 use Best Efforts to ensure its Channel Partners have the ability to
successfully promote Products in the regions in which they are actively pursuing
Product sales; and

 

5.3.6 provide Spansion at least ninety (90) days prior written notice if Fujitsu
wants to convert an existing Channel Partner from a deferred revenue recognition
model to a buy/sell model, or from a buy/sell model to a deferred revenue
recognition model, as referenced in Schedule 5.3.1. The conversion will not be
effective until the notice period has elapsed.

 

5.4 Stock Rotations. Fujitsu shall have the right to accept Product stock
rotation returns from its Stocking Channel Partners in accordance with
Spansion’s **** stock rotation policies, provided that Fujitsu shall not permit
any Stocking Channel Partner to return **** of the Products held as inventory by
such Stocking Channel Partner, based upon net shipments and in accordance with
the time frames and procedures specified by Spansion. Spansion will notify
Fujitsu in advance of Fujitsu’s placement of the applicable Purchase Orders of
its stock rotation

 

* Confidential treatment has been requested pursuant to the Confidential
Treatment Request dated December 21, 2005.

 

12



--------------------------------------------------------------------------------

policies and agrees to provide Fujitsu ****. If Fujitsu accepts Product stock
rotation returns from any Stocking Channel Partner, Fujitsu shall promptly
return such Products to Spansion. Fujitsu will, on a Quarterly basis, provide
Spansion with a written report regarding stock rotation returns by Fujitsu to
Spansion, such written report identifying the Stocking Channel Partner that
returned Products and specifying the Products returned (by Product number, and
amount). On a Quarterly basis, Spansion shall perform an inspection and audit of
the returned Products, and in the normal course of business ****. In order to
pass inspection, all Products returned in accordance with this Section 5.4 must
be in their original, unopened factory-sealed unit packaging containers and
otherwise unaltered.

 

5.5 Termination of a Channel Partner. Fujitsu shall have the right during the
Term to terminate one or more Channel Partners, provided that Fujitsu provides
prior written notice to Spansion of any termination. Upon termination of a
Channel Partner relationship, Fujitsu will promptly update Schedule 1.1.9 and,
as applicable and if directed by Spansion, ****. If so requested by Spansion,
Fujitsu will **** to Spansion at the ****.

 

6. TRADEMARK LICENSE AND RESTRICTIONS; MAINTENANCE; DOCUMENTATION

 

6.1 License. Subject to the terms and conditions of this Agreement, Spansion
hereby grants to Fujitsu a non-exclusive, royalty-free, fully paid up license
(including the right to grant sublicenses), during the Term, to use and display
the Trademarks in the Fujitsu Territory and Joint Territory, and anywhere else
in the world in connection with ****, in all cases solely in connection with the
marketing, promotion, advertisement, sale and distribution of Products as
expressly permitted herein, and in connection with Fujitsu’s obligations set
forth in Sections 5, 9 and 11 Fujitsu shall not have the right to use the
Trademarks to form combination marks with other trademarks, service marks, trade
names, designs and logos.

 

6.2 No Additional Rights. Fujitsu shall not use any other trademark or service
mark confusingly similar to the Trademarks without the prior written approval of
Spansion. Fujitsu understands and agrees that (a) as between the Parties,
Spansion is the sole owner of all right, title and interest in and to the
Trademarks, (b) the use of any Trademark in connection with this Agreement shall
not create in Fujitsu any right, title or interest in or to the Trademarks, and
(c) all such use and goodwill associated therewith shall inure solely to the
benefit of Spansion. Fujitsu shall not challenge the validity of the Trademarks,
nor shall Fujitsu challenge or take any action inconsistent with Spansion’s
ownership of the Trademarks or the enforceability of Spansion’s rights therein,
unless the Trademark in question is used (without violation of Spansion’s
rights) or owned by Fujitsu (whether or not such Trademark is registered in any
particular jurisdiction) prior to Spansion’s adoption or use of the Trademark,
as demonstrated by Fujitsu.

 

6.3 Registration. Spansion shall retain the exclusive right to apply for and
obtain registrations for the Trademarks throughout the world. Fujitsu, upon
Spansion’s reasonable request, agrees to reasonably cooperate with Spansion’s
preparation and filing of any applications, renewals or other documentation
necessary or useful to protect Spansion’s Intellectual Property Rights in the
Trademarks, including by providing Spansion with brochures, manuals,
advertisements and other materials concerning Products. Any cooperation that
Fujitsu

 

* Confidential treatment has been requested pursuant to the Confidential
Treatment Request dated December 21, 2005.

 

13



--------------------------------------------------------------------------------

provides in accordance with this Section 6.3 shall be at Spansion’s sole cost,
provided that such costs are reasonably incurred.

 

6.4 Quality Control. All use of the Trademarks shall be in accordance with the
Spansion trademark guidelines attached hereto as Exhibit 6.4, as may be
reasonably amended from time to time by Spansion upon reasonable prior written
notice to Fujitsu (“Guidelines”), provided that the Guidelines shall apply to
all distributors. Fujitsu shall not use the Trademarks in any manner other than
expressly authorized by this Agreement. From time to time upon Spansion’s
request, Fujitsu shall submit to Spansion samples of all Fujitsu materials
bearing the Trademarks. If Spansion discovers any use of the Trademarks
inconsistent with the Guidelines on any such submitted samples, and delivers to
Fujitsu a writing describing in reasonable detail the improper use, Fujitsu
shall promptly cease or remedy such use.

 

6.5 Documentation. Subject to the terms and conditions of this Agreement,
Spansion grants to Fujitsu a non-exclusive, royalty-free, fully paid up license
(including the right to grant sublicenses), during the Term, to use, display,
translate, modify to make consistent with in its own documentation, copy and
otherwise reproduce and distribute (either on its own, or in conjunction with,
or as incorporated in Fujitsu product documentation) the Documentation in the
Fujitsu Territory and the Joint Territory, and anywhere in the world in
connection with ****, solely in connection with the marketing, promotion,
advertisement, sale and other distribution of Products as expressly permitted
herein, and in connection with Fujitsu’s obligations set forth in Sections 5, 9
and 11. Notwithstanding the foregoing, Fujitsu may not modify the Documentation
in a manner that misrepresents the Products.

 

7. PRODUCT DISTRIBUTION CENTERS

 

7.1 Product Distribution Centers. Fujitsu will set aside physical space
reasonably acceptable to Spansion in one of the storage or warehouse facilities
it owns or leases in Japan for Spansion to use as a storage and shipping
facility for Products (the “Product Distribution Center”). The size of space
allocated to Spansion for the Product Distribution Center shall be agreed upon
by the Parties in writing. To the extent feasible, Fujitsu shall maintain the
Product Distribution Center apart from the space allocated for Fujitsu
activities. The Product Distribution Center will be staffed by Fujitsu employees
or agents, or by Fujitsu Subsidiary employees or agents, who shall be granted
unlimited access to the Product Distribution Center, but who shall be under the
general administrative supervision of Fujitsu for site management at the
applicable facility. Notwithstanding anything to the contrary in the foregoing,
Spansion shall cause its employees and agents, and shall cause each Spansion
Subsidiary to cause its employees and agents to: (a) not interfere with
Fujitsu’s activities at the Fujitsu facilities housing the Product Distribution
Center; (b) when located at the Product Distribution Center, comply with
Fujitsu’s then-current workplace rules and procedures, as provided by Fujitsu to
Spansion from time to time; and (c) when located at the Product Distribution
Center, take such other action or follow such other procedures as reasonably
requested by Fujitsu. Spansion shall retain title and risk of loss with respect
to Products stored in Product Distribution Center, and, as between the Parties,
title and risk of loss shall pass to Fujitsu only in accordance with Section
3.5.2.

 

7.2 Product Distribution Center Operating Costs. Fujitsu shall provide use of
Product Distribution Center space to Spansion, and Fujitsu will bear all general
maintenance

 

* Confidential treatment has been requested pursuant to the Confidential
Treatment Request dated December 21, 2005.

 

14



--------------------------------------------------------------------------------

costs and expenses incurred in connection with the Product Distribution Center,
including, for example, rental payments, utilities, and security and safety
expenses. Notwithstanding anything to the contrary in the foregoing: (i) Fujitsu
shall not be responsible for any costs or expenses reasonably relating to
Spansion’s or any Spansion Subsidiary’s use of the Product Distribution Center,
including costs reasonably relating to any Spansion or Spansion Subsidiary
employees or agents and any administrative expenses incurred by Spansion or any
Spansion Subsidiary in connection with maintaining and tracking Product
inventory and packaging and shipping Products; and (ii) Spansion will bear the
portion of the operational and administrative overhead costs of the Product
Distribution Center equal to the portion of the Product Distribution Center used
for storage and shipping of Products and Spansion or Spansion Subsidiary
activities related thereto, as currently being paid by Spansion as of the
effective date of the amendment to the Agreement. Administrative overhead costs
borne by Spansion will include costs associated with the applicable sales,
booking and inventory systems, as currently being paid by Spansion as of the
effective date of the amendment to the Agreement. Spansion shall reimburse
Fujitsu for the costs described in clause (ii) of the second preceding sentence
within forty-five (45) days of receipt of Fujitsu’s invoice therefor. With each
invoice, Fujitsu will provide documentation reasonably sufficient to justify the
charges allocable to Spansion. Fujitsu agrees to provide reasonable advance
written notice of not less than sixty (60) days of any proposed material
increases in the costs to be allocated to Spansion hereunder so that Spansion
may decide whether to accept such allocation or obtain alternative facilities.
If Spansion determines that it will be more cost-effective to maintain its own
Product Distribution Centers independently, Spansion may elect not to continue
to use space at Fujitsu facilities upon one hundred twenty (120) days’ prior
written notice to Fujitsu. If Spansion provides Fujitsu notice during the sixty
(60) day notice period of an intention to vacate the facility, then Fujitsu will
not invoice Spansion for the incremental fees associated with the price increase
and Spansion will not be required to pay such fees.

 

7.3 Consignment Warehouses.

 

7.3.1 General. Upon the agreement of the Parties, and without limiting Section
2.3.4, Fujitsu may maintain an agreed level of Product inventory in one or more
of its or its Subsidiaries’ consignment warehouses. Title and risk of loss with
respect to such inventory shall remain with Spansion until such time that the
relevant Products are shipped from the consignment warehouses. An initial list
of consignment warehouses is set forth in Schedule 7.3; Fujitsu will update such
list by reasonable form of notice to Spansion if it adds a consignment warehouse
location or ceases to use an existing location as a consignment warehouse.

 

7.3.2 Costs; Replacement. Spansion will bear the portion of the operational and
administrative overhead costs for the foregoing consignment warehouses equal to
the respective portions of the consignment warehouses used for maintenance of
Product inventory, as currently being paid by Spansion as of the effective date
of the amendment to the Agreement. Administrative overhead costs borne by
Spansion will include costs associated with the applicable sales, booking and
inventory systems, as currently being paid by Spansion as of the effective date
of the amendment to the Agreement. Spansion shall reimburse Fujitsu for the
foregoing costs within forty-five (45) days of receipt of Fujitsu’s invoice
therefor. With each invoice, Fujitsu will provide documentation reasonably
sufficient to justify the charges allocable

 

15



--------------------------------------------------------------------------------

to Spansion. Operational costs borne by Spansion will exclude any costs
associated with storage space or operations used by Fujitsu, FDI or any Fujitsu
Affiliates for any non-Spansion Products. Spansion will bear shipping costs for
shipping Spansion Products to each consignment warehouse prior to shipment to
the applicable Customer or Channel Partner; Fujitsu will bear shipping costs for
shipping Products from a consignment warehouse to the applicable Customer or
Channel Partner, pursuant to the terms set forth in this Agreement. Fujitsu
agrees to provide reasonable advance written notice of not less than sixty (60)
days of any proposed material increases in the costs to be allocated to Spansion
hereunder so that Spansion may decide whether to accept such allocation or
obtain alternative facilities. If Spansion provides Fujitsu notice during the
sixty (60) day notice period of an intention to vacate the facility, then
Fujitsu will not invoice Spansion for the incremental fees associated with the
price increase and Spansion will not be required to pay such fees. Spansion
shall have the right to replace at any time a consignment warehouse at a Fujitsu
site with a non-Fujitsu facility upon one hundred twenty (120) days’ prior
written notice to Fujitsu. In the event of such replacement, Fujitsu shall not
bear any of the operational or administrative maintenance costs associated with
such non-Fujitsu facility.

 

7.3.3 Inventory Reporting; Payments. Fujitsu will report on the amount and
status of any consignment warehouse inventory from time-to-time as reasonably
requested by Spansion. Without limiting the foregoing, Fujitsu agrees to use
Best Efforts to provide Spansion as soon as it may be practicable daily
point-of-sales reports in a format and including the information reasonably
designated by Spansion regarding all such inventory on a consignment
warehouse-by-consignment warehouse basis, providing the same types of
information as specified in Schedule 2.3.4. Payments for Products held by
Fujitsu in accordance with this Section 7.3 shall be made within forty-five (45)
days from the end of the month in which such Products are shipped to the
applicable Customer or Channel Partner.

 

7.4 Audit and Inspection by Spansion. Upon Spansion’s reasonable request from
time to time, Spansion shall have the right to perform a reasonable audit and
inspection of the Product Distribution Center and consignment warehouses
maintained by Fujitsu and/or its Subsidiaries, as well as the books and records
relating to the costs and expenses incurred by the Product Distribution Center
or consignment warehouses, in each case as necessary to verify (i) the amount
and condition of Product inventory, and (ii) the costs and expenses borne by
Spansion regarding the Product Distribution Center and any Consignment
Warehouse. Any such audit and inspection shall be conducted so as: (a) not to
interfere with Fujitsu’s activities at the relevant facility; (b) comply with
Fujitsu’s then current workplace rules and procedures, as provided by Fujitsu to
Spansion from time to time; and (c) to comply with such other procedures as
reasonably requested by Fujitsu.

 

8. VENDOR MANAGED INVENTORY PROGRAMS

 

Fujitsu and any Fujitsu Subsidiary may institute “vendor managed inventory
programs,” operated through either Product Distribution Centers or via one or
more third parties, on terms and conditions to be agreed in writing in advance
by Spansion and Fujitsu. For purposes hereof, a vendor managed inventory program
is a logistics program where a supplier stocks inventory at either a third party
or customer location based on a customer build forecast. The customer does

 

16



--------------------------------------------------------------------------------

not own the inventory and is only billed once the inventory is used. The amount
of inventory and other terms and conditions are based on an initially negotiated
contract.

 

9. CUSTOMER SUPPORT RESPONSIBILITIES

 

9.1 ****. Fujitsu will maintain a **** in order to better enable Fujitsu ****.
Fujitsu will provide Spansion with ****, to better enable Spansion ****.
Spansion shall have no right to use, and shall not use, any ****. In the event
Fujitsu has an obligation to a Customer not to disclose such information to
Spansion, Fujitsu will use reasonable efforts to seek permission from such
Customer to disclose such information to Spansion for the purposes set forth
under this Section 9.1. Information obtained by Spansion from Fujitsu with
regard to Fujitsu’s independent sales activities, Product pricing or allocation
decisions shall be subject to the obligations set forth in Section 16, and shall
not be disclosed to any other Entity or person, except as otherwise expressly
permitted hereunder.

 

9.2 Post-Sale Applications Support. Fujitsu and Spansion will provide reasonable
field applications support to Customers that are designing in Products;
provided, however, that Fujitsu shall have no obligation to provide any field
applications engineers (“FAEs”) in the Fujitsu Territory. Upon Spansion’s
reasonable request, Fujitsu shall dedicate a reasonable number of FAEs to any
region in the Joint Territory, on terms and conditions to be agreed in writing
by the Parties, provided that Fujitsu reasonably determines that substantial
sales revenues for Fujitsu may be generated from such region.

 

9.3 Warranty, Field Support. Fujitsu will reasonably assist Spansion and
Customers in connection with Spansion’s compliance with and fulfillment of its
warranty policies and, specifically, with respect to the following Spansion
processes: Return Material Authorizations (RMAs); Customer Corrective Action
Requests (CCARs); and Advanced Change Notifications (ACNs). **** written
notification to Fujitsu, and Fujitsu will assist Spansion in accordance with the
revised processes, provided that **** would require Fujitsu to incur significant
additional costs or compliance burdens, unless Fujitsu consents thereto in
writing, such consent not to be unreasonably conditioned, delayed or withheld.

 

9.4 Subdistributor Channel Design Registration. Fujitsu will assist Spansion and
Customers regarding Subdistribution Channel Design Registrations on terms and
conditions, and in accordance with procedures, to be agreed by the Parties.

 

10. CHANGES IN SPECIFICATIONS AND DESIGNS

 

10.1 Product Change or Elimination (End-of-Life). With respect to any proposed
change to the specifications or designs of any Product, or to a proposed change
to cease further production of a Product, Spansion shall notify Fujitsu of the
proposed change in accordance with Spansion’s then-current standard ACN
procedures, a copy of which Spansion shall provide to Fujitsu from time to time,
as and when updated. Spansion will then commercially release such change, or
phase out production of a Product, in accordance with its then-current standard
ACN procedures; provided, however, that Spansion will take into account in the
timing of the release of such change, or the timing of the phase out of the
Product, as applicable, any concerns

 

* Confidential treatment has been requested pursuant to the Confidential
Treatment Request dated December 21, 2005.

 

17



--------------------------------------------------------------------------------

expressed to Spansion by Fujitsu or any of Fujitsu’s Channel Partners or
Customers regarding the timing of such release or termination.

 

11. MARKETING; SALES

 

11.1 Global Marketing Policies and Campaign.

 

11.1.1 Marketing Policies. Spansion will establish global policies regarding
public relations and marketing, including the form and content of Product
marketing and promotional materials and advertisements, such policies to be
amended by Spansion from time to time in its reasonable discretion. Spansion
shall promptly notify Fujitsu in writing of any amendments to such policies.
Fujitsu shall comply with such policies, to the extent permitted by Applicable
Law.

 

11.1.2 Marketing Campaign. Spansion will, on an annual basis, develop a global
marketing plan for Products, in consultation with Fujitsu (each, a “Marketing
Plan”). Each Party will be responsible for performing the obligations under each
Marketing Plan which such Party has agreed to in writing, and shall bear all
costs and expenses it has agreed in writing to bear in connection therewith.
Spansion will update each Marketing Plan on an as-needed basis. ****.

 

11.2 Joint Marketing.

 

11.2.1 Restriction. If agreed in writing by the Parties, Fujitsu may engage in
joint marketing or promotional campaigns in which both Parties are referenced.
The Parties agree and acknowledge that using Spansion-produced marketing
materials and the Trademarks in connection with Fujitsu’s normal sales
activities (including by modifying Spansion marketing materials for
incorporation into Fujitsu’s general product marketing materials in accordance
with Section 11.7.2) shall not constitute a joint marketing campaign.

 

11.2.2 Joint Campaign Activities and Costs. Notwithstanding Section 11.2.1,
Fujitsu may request that Spansion establish and implement a joint marketing
campaign. Upon such request, Spansion may agree to establish such a joint
marketing campaign on terms to be agreed. All costs and expenses incurred ****
in connection with any such joint marketing campaign shall be borne by ****;
provided, however, that **** shall obtain **** prior written consent before
incurring any costs or expenses in connection with any such joint marketing
activities that will be charged to ****.

 

11.2.3 Spansion Support. Upon Fujitsu’s request, Spansion may, but ****,
participate in Fujitsu-led marketing activities directed at a specific Customer
or group of Customers within the Fujitsu Territory or the Joint Territory, or at
any ****. Spansion’s decision as to whether it will participate in such
activities will take into account ****.

 

11.3 Market Intelligence. Fujitsu will use commercially reasonable efforts to
keep Spansion informed of industry trends and competitive conditions that may
affect the sale of Products in the Fujitsu Territory, and will use commercially
reasonable efforts to provide Spansion with such information for regions in the
Joint Territory to the extent Fujitsu becomes aware of such trends or
conditions.

 

* Confidential treatment has been requested pursuant to the Confidential
Treatment Request dated December 21, 2005.

 

18



--------------------------------------------------------------------------------

11.4 ****; Efforts. Fujitsu will **** from time to time, and will use
commercially reasonable efforts to identify Leads in the Joint Territory, in
each case ****. Fujitsu will use commercially reasonable efforts to ****.

 

11.5 Referrals and Design-In Activities. As of the Amendment Date, the Margin
Split Agreement will terminate, and the parties agree that in the event either
Party engages in any Customer referrals or design-in activities that lead to
sales by the other Party, or distributors or sub-distributors of the other
Party, Spansion and Fujitsu will discuss in good faith appropriate compensation
to the referring or designing-in Party.

 

11.6 ****.

 

11.6.1 Activities. Fujitsu will engage in the following demand creation
activities with Customers and identified Leads in the Fujitsu Territory, and, to
the extent commercially reasonable, with Customers and identified Leads in the
Joint Territory, provided that such demand creation activities are consistent
with the then-current ****:

 

(a) Providing Customers and identified Leads with a reasonable number of Product
samples in support of Fujitsu design win efforts;

 

(b) Providing Customers and identified Leads with any Documentation in Fujitsu’s
possession that Fujitsu reasonably determines to be useful in support of Fujitsu
design win efforts;

 

(c) Providing a reasonable level of field applications support to Customers that
are designing-in Products;

 

(d) Providing Spansion with data in Fujitsu’s possession that Fujitsu reasonably
determines to be useful in connection with Spansion’s tracking of design wins,
to the extent permitted by and in accordance with Applicable Law and subject to
Section 9.1 and any duty of confidentiality that Fujitsu owes to any third
party; and

 

(e) Performing such other activities that Fujitsu reasonably determines to be
useful in connection with Fujitsu’s promotion of Products.

 

11.6.2 Marketing Support. Spansion will, at Spansion’s sole cost, provide
Fujitsu with all marketing application support reasonably requested by Fujitsu
in connection with Fujitsu’s demand creation activities, including by providing
Fujitsu with a reasonable number of Product samples for use in connection with
Fujitsu’s demand creation activities. Fujitsu acknowledges that nothing in this
Agreement limits Spansion’s rights to contact customers or potential customers
of Products for marketing and support purposes. Subject to Section 14, Spansion
agrees that when it intends to contact **** designated either “***” or “****” on
Schedule 2.1 in the Fujitsu Territory, Fujitsu **** or Fujitsu ****, Spansion
will notify Fujitsu in advance. Spansion will coordinate the contact with
Fujitsu so that Fujitsu personnel will have a reasonable opportunity, if they
choose, to participate in the meeting with the customer. Spansion may proceed
with the meeting without Fujitsu’s participation provided that Fujitsu has been
given a reasonable opportunity to participate. The parties further agree to work
together to improve their communications, information sharing and coordination
regarding such customers.

 

* Confidential treatment has been requested pursuant to the Confidential
Treatment Request dated December 21, 2005.

 

19



--------------------------------------------------------------------------------

11.7 Marketing Materials.

 

11.7.1 Customization Assistance. Fujitsu will, upon Spansion’s reasonable
request, assist Spansion with the customization of Spansion’s Product marketing
and promotional materials for particular geographic regions within the Fujitsu
Territory and the Joint Territory and for specifically identified Lead
opportunities. Any assistance that Fujitsu provides in accordance with this
Section 11.7.1 shall be at ****, provided that such costs are reasonably
incurred.

 

11.7.2 Marketing Materials. Spansion will be solely responsible for producing
general Product marketing and promotional materials. Spansion will provide
Fujitsu with a reasonable amount of such materials, including for the purpose of
enabling Fujitsu to engage in demand creation activities pursuant to Section
11.6. Fujitsu shall have the right at its own cost to modify such materials in
order to incorporate Spansion marketing materials into Fujitsu’s general product
marketing materials in such a manner that conforms with Fujitsu’s general
marketing practices.

 

11.8 Training. Fujitsu will train all Fujitsu field sales personnel, sales
support personnel, and field applications personnel engaged in the promotion and
sale of Products, and will provide training to such personnel of its Channel
Partners to the extent it reasonably determines that its Channel Partners
require such training. Spansion, upon Fujitsu’s reasonable request, will assist
Fujitsu and any Fujitsu Subsidiaries or Channel Partners with such training
efforts. Each party will bear its own expenses regarding such training.

 

11.9 Other Assistance. Fujitsu shall provide Spansion with such additional sales
and/or marketing support activities as Spansion may reasonably request from time
to time, on terms and conditions to be agreed in writing by the Parties.

 

12. PRICE; PAYMENTS; TAXES

 

12.1 Distributor Pricing. Fujitsu is free to establish prices for its re-sale of
Products.

 

12.2 Price List. ****, Spansion shall provide Fujitsu with an updated price list
which, among other things, shall both set forth Spansion’s recommended sales
price (“RSP”) for each Product, **** to which such price list relates, and
designate each Product as either a Standard Product or a Custom Product.
Spansion shall have the right to increase or reduce the RSP for any Product at
any time in its sole discretion, upon prior written notice to Fujitsu, the
amount of such notice to take into account the time period necessary to
communicate price changes to sales people, such written notice describing the
Product subject to such price change, the new RSP for such Product and the
effective date of such price change. The Parties will use Best Efforts to
establish a real-time price change notification procedure, but acknowledge that
on the Effective Date means to establish such a procedure have not been
implemented. Price changes shall apply to all Purchase Orders received by
Spansion after the effective date of the change and Spansion may in its
discretion **** received prior to the effective date of the change. Spansion
will establish policies and procedures whereby Spansion will honor long-term
pricing commitments to Fujitsu as agreed to by Spansion.

 

* Confidential treatment has been requested pursuant to the Confidential
Treatment Request dated December 21, 2005.

 

20



--------------------------------------------------------------------------------

12.3 Purchase Price of Spansion Content Only Products. The Purchase Price for
each SCO Product shall be equal to **** of RSP at the time the order was booked.
The Purchase Price for each SCO Product is subject to the following adjustments:

 

12.3.1 Price Increase. In the event Fujitsu sells an SCO Product to a Customer
or Channel Partner in an amount that is in excess of the RSP for such Product at
the time the order was booked, the Purchase Price shall be automatically
increased to an amount equal to **** of the actual sales price of such Product.

 

12.3.2 Price Decrease. In the event Fujitsu sells an SCO Product to a Customer
or Channel Partner in an amount that is less than the RSP for such Product at
the time the order was booked, Fujitsu may request that Spansion reduce the
Purchase Price. In such case, Spansion may, but shall have no obligation to,
reduce the Purchase Price to an amount that it determines in its sole
discretion.

 

12.3.3 Margin Adjustment. Spansion and Fujitsu agree to work in good faith to
reduce the distribution margin as reflected in Sections 12.3 and 12.4 from ****
to **** according to a schedule to be agreed upon by Spansion and Fujitsu,
targeted to achieve such reduction in ****. The Parties understand and agree,
however, that (a) such a reduction will not be possible unless Fujitsu’s Product
sales in **** are at least ****, and (b) achievement of the **** sales level
will not necessarily result in such a reduction.

 

12.4 Purchase Price for Combined Products.

 

12.4.1 Purchase Price. The Purchase Price for each Combined Product shall be as
follows (the percentages set forth below in this Section 12.4.1 shall be
reviewed on an annual basis):

 

(a) for Combined Products with equal to or greater than **** Spansion Content,
the Purchase Price shall be equal to **** of the RSP at the time the order was
booked for such Product;

 

(b) for Combined Products with equal to or greater than **** and less than ****
Spansion Content, the Purchase Price shall be equal to **** of the RSP at the
time the order was booked for such Product;

 

(c) for Combined Products with equal to or greater than **** and less than ****
Spansion Content, the Purchase Price shall be equal to **** of the RSP at the
time the order was booked for such Product;

 

(d) for Combined Products with equal to or greater than **** and less than ****
Spansion Content, the Purchase Price shall be equal to **** of the RSP at the
time the order was booked for such Product;

 

(e) for Combined Products with equal to or greater than **** and less than ****
Spansion Content, the Purchase Price shall be equal to **** of the RSP at the
time the order was booked for such Product; and

 

* Confidential treatment has been requested pursuant to the Confidential
Treatment Request dated December 21, 2005.

 

21



--------------------------------------------------------------------------------

(f) for Combined Products with less than **** Spansion Content, the Purchase
Price shall be equal to **** of the RSP at the time the order was booked for the
Spansion Content plus **** of the price that Spansion paid for the non-Spansion
Content.

 

12.4.2 Price Increase. In the event Fujitsu sells a Combined Product to a
Customer or Channel Partner in an amount that is in excess of the RSP at the
time the order was booked for such Product, the Purchase Price shall be
automatically increased to an amount equal to the applicable percentage (as set
forth in Section 12.4.1 above) of the actual sales price of such Product.

 

12.4.3 Price Decrease. In the event Fujitsu sells a Combined Product to a
Customer or Channel Partner in an amount that is less than the RSP at the time
the order was booked for such Product, Fujitsu may request that Spansion reduce
the Purchase Price. In such case, Spansion may, but shall have no obligation to,
reduce the Purchase Price to an amount that it determines in its sole
discretion.

 

12.4.4 Determination of Spansion Content. The percentage of Spansion Content of
any Combined Product shall be determined by Spansion using the following
formula: the RSP for such Product, less the standard, pre-established forecasted
cost (as determined by Spansion) for the non-Spansion Content of such Product;
the difference is then divided by the RSP for such Product. The formula for
determining the percentage of Spansion content for Combined Products is
illustrated immediately below.

 

(Product RSP) - (Price paid by Spansion for non-Spansion Content) (Product RSP)

 

12.4.5 Content Review; Breakdown. Spansion shall, on a Quarterly basis, review
the percentage of Spansion Content for each Combined Product, and shall make
adjustments to the Purchase Price for Combined Product(s), as required based on
such review. For each Combined Product, Spansion shall provide Fujitsu with a
detailed cost breakdown of the non-Spansion Content that was used in determining
the percentage of Spansion Content for such Product.

 

12.5 Payments Terms. Spansion shall issue and deliver an invoice to Fujitsu for
any amount payable to Spansion pursuant to this Agreement. Unless otherwise
agreed by the Parties, payments for Products delivered in accordance with
Section 3, and any other payments required hereunder, including pursuant Section
11.2.2, shall be made within **** from the end of month in which Spansion ****
relating to such payment obligation. In no event shall Spansion deliver an
invoice before shipping the Products (or, in the event of joint marketing costs
payable in accordance with Section 11.2.2, incurring the costs) to which such
invoice relates. If the end of the payment period falls on a non-business day of
Fujitsu, payment may be made on the following business day. All amounts payable
by Fujitsu to Spansion shall be paid by wire transfer of Japanese Yen or U.S.
Dollars, as mutually agreed, in immediately available funds to such financial
institution and account number as Spansion may designate in writing to Fujitsu.
In the event that the purchase price at which Fujitsu sells a Product to a
Customer or Channel Partner ****, Fujitsu may so notify Spansion and ****,
provided that in such case Spansion shall ****.

 

* Confidential treatment has been requested pursuant to the Confidential
Treatment Request dated December 21, 2005.

 

22



--------------------------------------------------------------------------------

12.6 Currency. All RSPs shall be quoted in U.S. Dollars, except for Products
purchased by Customers in the Fujitsu Territory or for Japanese customers that
pay for Products in Japanese Yen, in which cases, the RSPs shall be quoted in
both U.S. Dollars and Japanese Yen.

 

12.7 Late Payments. If Fujitsu fails to make any payment on or before the
required payment date, Fujitsu shall be liable for interest on such payment at
the rate of **** per annum or the maximum amount allowed by Applicable Law,
whichever is less.

 

12.8 Taxes. All amounts payable for Product sold by Spansion to Fujitsu
hereunder are exclusive of any taxes. Fujitsu shall reimburse Spansion only for
the following tax payments with respect to the sale of Product under this
Agreement unless an exemption applies: state and local use taxes arising in the
United States of America, value added taxes or other similar taxes on turnover
(“VAT”) arising in relevant jurisdictions imposing VAT and consumption taxes
arising in Japan. Spansion shall cause all such amounts reimbursed by Fujitsu to
be paid to the appropriate Governmental Authorities as required by Applicable
Law. If Spansion is required by law to charge use, consumption, VAT or similar
taxes to Fujitsu, Spansion will ensure its invoices are in proper form to enable
Fujitsu to claim VAT or other applicable deductions, if Fujitsu is permitted by
law to do so. In the event that Fujitsu is required by Applicable Law to make
any deduction or to withhold any amount from any sum payable by Fujitsu to
Spansion hereunder, (a) Fujitsu will remit such amounts to the appropriate
Governmental Authorities and promptly furnish Spansion with original tax
receipts evidencing the payment of such amounts, and (b) the sum payable by
Fujitsu upon which the deduction or withholding is based will be decreased
accordingly.

 

13. QUARTERLY BUSINESS REVIEW

 

13.1 Meetings. Fujitsu and Spansion will meet once each Quarter, at a time and
place to be agreed by the Parties. The Parties may attend these meetings in
person, by telephone or via videoconference. Each Party will bear its own costs
and expenses incurred in connection with attending such meetings. Fujitsu and
Spansion may hold such meetings jointly with any other distributor or sales
representative appointed by Spansion in accordance with Section 2.2 or 14, as
Spansion reasonably determines is appropriate and subject to Sections 13.2 and
13.3.

 

13.2 Meeting Topics. At these Quarterly meetings, the Parties will, among other
things: (a) review the status and overall effectiveness of Spansion’s marketing
activities and, if applicable, the status and overall effectiveness of
Spansion–Fujitsu joint marketing activities undertaken in accordance with
Section 11.2.2; (b) discuss potential Leads and actual or potential Customer
support issues; (c) discuss Customer and Channel Partner input and feedback
regarding Products or proposed Spansion new product offerings; (d) evaluate the
general effectiveness of Fujitsu’s marketing activities in relation to
Spansion’s then-current Marketing Plan; (e) evaluate the performance of
Fujitsu’s Channel Partners; and (f) discuss other issues and concerns raised by
the Parties. In no event will joint meetings in which Spansion and two or more
distributors or sales representatives participate (including Fujitsu), contain a
discussion of

 

* Confidential treatment has been requested pursuant to the Confidential
Treatment Request dated December 21, 2005.

 

23



--------------------------------------------------------------------------------

any distributor’s independent sales activities, Product pricing or allocation
decisions. Information obtained by Spansion from Fujitsu with regard to
Fujitsu’s independent sales activities, Product pricing or allocation shall be
subject to the obligations set forth in Section 16, and shall not be disclosed
to any other Entity or person, except as otherwise expressly permitted
hereunder, including without limitation as permitted under Section 9.1.

 

13.3 Not Corrective Action. The Parties acknowledge and agree that (a) these
quarterly meetings will not be used as a forum in which to institute the
commencement of corrective action procedures against Fujitsu in the event that
Spansion believes that Fujitsu’s sales performance is unsatisfactory, and (b)
Spansion may only take corrective action against Fujitsu on the basis of the
factors, and in accordance with the procedures, set forth in Section 14 below.

 

14. DISTRIBUTOR CORRECTIVE ACTION

 

14.1 Initiation of Process. In the event that Spansion reasonably determines
that Fujitsu’s sales performance (including as such performance may be affected
by the sales performance of its Channel Partners), with respect to a Customer
(or multiple Customers) in the Fujitsu Territory, or with respect to a Fujitsu
Account or a Fujitsu PRC Customer, is not satisfactory based on:

 

14.1.1 Fujitsu’s actual market share (by dollar and product line) versus
Spansion’s market share goals, as set forth in Spansion’s then-current Marketing
Plan, taking into account current market conditions;

 

14.1.2 Revenue levels forecasted by Spansion in its then-current six-quarter
operating plan, and Fujitsu’s substantial variance from such forecasted
revenues, taking into account current market conditions;

 

14.1.3 Fujitsu’s level of design win activity, measured against Spansion’s
reasonable opinion of the appropriate level of activity based on current market
conditions; or

 

14.1.4 Reductions in the level of Fujitsu sales coverage, measured against
Spansion’s reasonable opinion of the appropriate level of sales coverage based
on current market conditions;

 

then Spansion shall have the right to institute the procedures regarding Fujitsu
corrective action set forth in Section 14.2 below.

 

14.2 Process.

 

14.2.1 Initial Notice; Corrective Action Plan. In the event Spansion determines
that Fujitsu’s performance is not satisfactory on the basis of the factors set
forth in Section 14.1, Spansion may provide written notice to Fujitsu indicating
(a) that it believes that Fujitsu’s performance is unsatisfactory, (b) in
reasonable detail the nature and the basis of such determination, and (c) that
Fujitsu should submit to Spansion a corrective action plan setting forth the
actions that Fujitsu proposes to take to remedy such performance (“Action
Plan”). Fujitsu shall have thirty (30) days from its receipt of such notice in
which to respond to

 

24



--------------------------------------------------------------------------------

Spansion, either disputing Spansion’s characterization of its performance as
unsatisfactory or delivering to Spansion an Action Plan. In the event that
Fujitsu disputes Spansion’s characterization of its performance, the Parties
shall meet and discuss the matter in good faith.

 

14.2.2 Acceptance of Action Plan. In the event Fujitsu submits an Action Plan to
Spansion in accordance with Section 14.2.1, and Spansion reasonably determines
that Fujitsu’s Action Plan will remedy Fujitsu’s performance, Spansion shall
notify Fujitsu in writing that the Action Plan is acceptable and Fujitsu shall
promptly implement such Action Plan. If, however, Spansion reasonably determines
that such Action Plan does not address its concerns, the Parties shall promptly
meet and shall use Best Efforts to agree upon a mutually acceptable Action Plan
in good faith.

 

14.2.3 Evaluation. Spansion will evaluate Fujitsu’s performance against the
agreed Action Plan over the succeeding two (2) Quarters, unless an alternative
time period is agreed in writing by the Parties and set forth in the Action
Plan.

 

14.2.4 Failure to Improve; Proposal of Measures. In the event Spansion
reasonably determines both that Fujitsu has failed to properly execute the
Action Plan and that Fujitsu’s performance otherwise remains unsatisfactory on
the basis of the factors set forth in Section 14.1, Spansion shall provide
written notice to Fujitsu (with a copy to the Spansion Board) (a) indicating
that it believes that Fujitsu has failed to properly implement the Action Plan,
(b) indicating that it believes that Fujitsu’s performance remains
unsatisfactory (and describing in reasonable detail the nature and basis of such
belief), and (c) listing the measures that Spansion proposes to take against
Fujitsu in accordance with Section 14.3 in order to remedy the identified
performance issues. Fujitsu shall have thirty (30) days from its receipt of such
notice in which to dispute Spansion’s determination to the Spansion Board, in
which case Spansion shall not have the right to implement its proposed measures
unless and until the Spansion Board approves such measures. In the event Fujitsu
does not dispute such notice, Spansion shall have the right to implement the
proposed measures.

 

14.2.5 Right to Arbitrate. In the event that the Spansion Board approves
Spansion’s proposed measures and Fujitsu believes that such measures are
inappropriate, Fujitsu shall have the right to institute dispute resolution
proceedings in accordance with Section 21.3.

 

14.3 Actions. In the event that Spansion delivers a written notice to Fujitsu
pursuant to Section 14 proposing remedial measures, Spansion may implement the
following measures (in the following order of priority), provided that the
Spansion Board has approved such measures in accordance with Section 14.2.4 and
subject to Fujitsu’s right to arbitrate pursuant to Section 14.2.5 and the
resolution of any such arbitration:

 

14.3.1 Appointment of a Supplementary Distributor.

 

(a) In the event that Fujitsu is underserving a Customer in the Fujitsu
Territory, Spansion may sell on its own or grant the right to another
distributor to market, sell and distribute to such Customer in the specific
geographical territory(ies) in which such Customer is being underserved.

 

25



--------------------------------------------------------------------------------

(b) In the event that Fujitsu is underserving a Fujitsu Account, Spansion may
sell on its own or grant the right to another distributor to market, sell and
distribute to such Fujitsu Account in the specific geographical territory(ies)
in which such Fujitsu Account is being underserved.

 

(c) In the event that Fujitsu is underserving a Fujitsu PRC Customer, Spansion
may sell on its own or grant the right to another distributor to market, sell
and distribute to such Fujitsu PRC Customer.

 

14.3.2 Appointment of Supplementary Distributor within a Region within a
Territory. In the event that Fujitsu is persistently underserving multiple
Customers in a region within the Fujitsu Territory, Spansion may sell on its own
or grant the right to another distributor to market, sell and distribute in the
specific geographical territory(ies) in which such Customers are being
underserved, provided that Spansion has previously provided Fujitsu with written
notice with respect to each such underserved Customer and further written notice
regarding the performance issues within the region identified by Spansion, in
accordance with Section 14.2 above. In determining the boundaries of the region
as to which Spansion may grant such right to market, sell and distribute, the
smallest possible boundary within which the underserved Customers are located
will be drawn.

 

14.3.3 Appointment of a Supplementary Distributor within a Territory. In the
event that Fujitsu is persistently underserving multiple Customers throughout
the Fujitsu Territory, Spansion may sell on its own or grant the right to
another distributor to market, sell and distribute Products in the Fujitsu
Territory, provided that Spansion has previously provided Fujitsu with written
notice with respect to each such underserved Customer and further written notice
regarding the performance issues within the Fujitsu Territory identified by
Spansion in accordance with Section 14.2 above.

 

14.3.4 Reasonable Measures Requirement. However, in all cases, Spansion shall
only propose measures to the extent they are reasonably necessary to provide
Spansion with the opportunity to have sales made to the underserved Customer(s)
or in such underserved region or territory which, to the extent reasonable in
view of the circumstances that led to the corrective actions, preserve Fujitsu’s
distribution rights.

 

15. WARRANTIES

 

15.1 Spansion Product Warranty. Spansion represents and warrants to Fujitsu that
the Products shall operate in accordance with the Documentation and other
written specifications therefor, and shall be free from defects in
functionality, materials and workmanship, for a period of twelve (12) months
from the date that such Products **** in accordance with Section 3 (the
“Warranty Period”).

 

15.2 Remedies. In the event that Fujitsu notifies Spansion during the applicable
Warranty Period that any Product does not conform to the warranty provisions set
forth in Section 15.1, Spansion shall, at Spansion’s option, **** in accordance
with the Product return and problem verification procedures ****, (b) **** such
**** at ****, or (c) provide **** for such defective Product. Spansion shall
**** in connection with **** defective Products.

 

* Confidential treatment has been requested pursuant to the Confidential
Treatment Request dated December 21, 2005.

 

26



--------------------------------------------------------------------------------

15.3 No Warranty Pass Through. Fujitsu shall have the right to independently
make Product warranties to Customers and Channel Partners consistent with the
Product warranty made by Spansion under this Agreement. Fujitsu hereby
indemnifies and holds Spansion harmless from and against any liabilities,
losses, damages, costs and expenses, including attorneys’ fees and costs,
incurred by Spansion resulting from any claims based on or related to any
representation or warranty made by Fujitsu regarding the Products that is
inconsistent with the warranty made by Spansion hereunder.

 

15.4 Disclaimer. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT,
NEITHER PARTY MAKES (AND EACH PARTY HEREBY EXPRESSLY DISCLAIMS) ANY
REPRESENTATIONS OR WARRANTIES, WHETHER EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR
NON-INFRINGEMENT, AND ANY WARRANTIES THAT MAY ARISE FROM COURSE OF PERFORMANCE,
COURSE OF DEALING OR USAGE OF TRADE.

 

16. CONFIDENTIAL INFORMATION

 

16.1 Obligations. The Parties acknowledge and agree that all proprietary or
nonpublic information disclosed by one Party (the “Disclosing Party”) to the
other Party (the “Receiving Party”) in connection with this Agreement, directly
or indirectly, which information is (a) marked as “proprietary” or
“confidential” or, if disclosed orally, is designated as confidential or
proprietary at the time of disclosure and reduced in writing or other tangible
(including electronic) form that includes a prominent confidentiality notice and
delivered to the Receiving Party within thirty (30) days of disclosure, or (b)
provided under circumstances reasonably indicating that it constitutes
confidential and proprietary information, constitutes the confidential and
proprietary information of the Disclosing Party (“Confidential Information”).
The Receiving Party may disclose Confidential Information only to those
employees who have a need to know such Confidential Information and who are
bound to retain the confidentiality thereof under provisions (including
provisions relating to nonuse and nondisclosure) no less restrictive than those
required by the Receiving Party for its own confidential information. The
Receiving Party shall, and shall cause its employees to, retain in confidence
and not disclose to any third party (including any of its sub-contractors) any
Confidential Information without the Disclosing Party’s express prior written
consent, and the Receiving Party shall not use such Confidential Information
except to exercise the rights and perform its obligations under this Agreement.
Without limiting the foregoing, the Receiving Party shall use at least the same
procedures and degree of care which it uses to protect its own confidential
information of like importance, and in no event less than reasonable care. The
Receiving Party shall be fully responsible for compliance by its employees with
the foregoing, and any act or omission of an employee of the Receiving Party
shall constitute an act or omission of the Receiving Party. The confidentiality
obligations set forth in this Section 16.1 shall apply and continue, with regard
to all Confidential Information disclosed hereunder, during the Term (as
hereinafter defined) and for a period of five (5) years from the date of
termination of this Agreement.

 

16.2 Exceptions. Notwithstanding the foregoing, Confidential Information will
not include information that: (a) was already known by the Receiving Party,
other than under an obligation of confidentiality to the Disclosing Party or any
third party, at the time of disclosure

 

27



--------------------------------------------------------------------------------

hereunder, as evidenced by the Receiving Party’s tangible (including written or
electronic) records in existence at such time; (b) was generally available to
the public or otherwise part of the public domain at the time of its disclosure
to the Receiving Party hereunder; (c) became generally available to the public
or otherwise part of the public domain after its disclosure other than through
any act or omission of the Receiving Party in breach of this Agreement; (d) was
subsequently lawfully disclosed to the Receiving Party by an Entity or person
other than the Disclosing Party not subject to any duty of confidentiality with
respect thereto; or (e) was developed by the Receiving Party without reference
to any Confidential Information disclosed by the Disclosing Party, as evidenced
by the Receiving Party’s tangible (including written or electronic) records in
existence at such time.

 

16.3 Confidentiality of Agreement; Publicity. Each Party agrees that the terms
and conditions of this Agreement shall be treated as Confidential Information
and that no reference shall be made thereto without the prior written consent of
the other Party (which consent shall not be unreasonably withheld) except (a) as
required by Applicable Law, provided that in the case of any filing with a
Governmental Authority that would result in public disclosure of the terms
hereof, the Parties shall mutually cooperate to limit the scope of public
disclosure to the greatest extent possible, (b) to its accountants, banks,
financing sources, lawyers and other professional advisors, provided that such
parties undertake in writing (or are otherwise bound by rules of professional
conduct) to keep such information strictly confidential, (c) in connection with
the enforcement of this Agreement, or (d) pursuant to agreed joint press
releases prepared in good faith. The Parties will consult with each other, in
advance, with regard to the terms of all proposed press releases, public
announcements and other public statements with respect to the transactions
contemplated hereby.

 

17. CONSEQUENTIAL DAMAGES WAIVER

 

TO THE EXTENT PERMITTED BY APPLICABLE LAW, IN NO EVENT SHALL EITHER PARTY BE
LIABLE TO THE OTHER PARTY, OR ANY THIRD PARTY CLAIMING THROUGH OR UNDER SUCH
PARTY, UNDER ANY LEGAL THEORY, FOR ANY COSTS (INCLUDING WITHOUT LIMITATION LABOR
COSTS) FOR IN-THE-FIELD INSTALLATION OR REPAIR WORK, OR FOR OTHER SIMILAR REWORK
COSTS, OR FOR ANY LOSS OF PROFITS, REVENUES OR GOODWILL, LOSS OF DATA, OR FOR
ANY INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, EVEN IF SUCH PARTY
HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. THE FOREGOING PROVISIONS OF
THIS SECTION 17 SHALL NOT BE DEEMED TO LIMIT SPANSION’S INDEMNITY OBLIGATIONS
UNDER SECTION 19.

 

18. LIMITATION OF LIABILITY

 

EXCEPT WITH RESPECT TO SPANSION’S INDEMNITY OBLIGATIONS UNDER SECTION 19,
NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, AND TO THE EXTENT
PERMITTED BY APPLICABLE LAW, EACH PARTY’S AGGREGATE LIABILITY TO THE OTHER PARTY
OR ANY THIRD PARTY FOR CLAIMS RELATING TO THIS AGREEMENT, WHETHER FOR BREACH,
NEGLIGENCE, INFRINGEMENT, IN TORT OR OTHERWISE, SHALL BE LIMITED TO AN AMOUNT
EQUAL TO THE TOTAL AMOUNTS PAID OR PAYABLE BY FUJITSU TO SPANSION IN

 

28



--------------------------------------------------------------------------------

THE MOST RECENT FULL CALENDAR YEAR PRECEDING EITHER PARTY’S INITIAL NOTICE TO
THE OTHER PARTY OF ANY CLAIM OR POTENTIAL CLAIM HEREUNDER.

 

19. SPANSION INDEMNITY

 

19.1 Indemnity. Spansion shall at its own expense defend Fujitsu from and
against any (a) third party action to the extent that it relates to or results
from any defects of Products delivered by or for Spansion that directly result
in the death or bodily injury to any person or that result in damage to real or
personal property, or (b) third party claim, action or proceeding to the extent
that it relates to or results from the Products allegedly infringing, violating
or misappropriating any Intellectual Property Right of any third party
(collectively, clauses (a) and (b) constitute “Claims”). For purposes of this
Section 19, the term Intellectual Property Rights shall be limited to patents,
copyrights, mask work rights, trade secrets and Trademarks; provided, however,
that for purposes of this Section 19, the term Trademarks shall be limited to
those Trademarks where Spansion (or its subcontractors or agents), and not
Fujitsu, has performed the research and registration work to validate the
availability of the Trademark in the applicable jurisdictions. Spansion agrees
to indemnify Fujitsu and hold it harmless from and against any damages, costs
and expenses (including without limitation any reasonable attorneys’ fees and
costs) finally awarded against Fujitsu by a court of competent jurisdiction that
may result from any such Claim; provided that (i) Fujitsu notifies Spansion
promptly in writing of the Claim; (ii) Spansion has sole control of the defense
and all related settlement negotiations; and (iii) Fujitsu provides Spansion, at
Spansion’s expense, with all reasonable assistance, information, and authority
to perform these duties. Any delay by Fujitsu in notifying Spansion of a Claim
shall not relieve Spansion of its obligations under this Section 19, except to
the extent (and only to the extent) that Spansion’s ability to defend such Claim
is materially prejudiced by such delay.

 

19.2 Exclusions. Spansion shall have no liability for any Claim of infringement
or liability based on or arising from (i) modification of the Products by
Fujitsu or any third party (unless such modification was specifically authorized
or required by Spansion and such authorization was delivered by an authorized
Spansion employee in the form of detailed written requirements document listing
in detail the specifications for the modification), to the extent the
infringement or liability would have been avoided by use of the unmodified
Products; or (ii) the combination or use of the Products furnished hereunder
with materials or technology not furnished by Spansion, to the extent such
infringement or liability would have been avoided by use of the Products alone.

 

19.3 Alternatives. In the event the Products are held to, or Spansion believes
are likely to be held to, infringe, violate or misappropriate any Intellectual
Property Right of any third party, Spansion shall have the right at its sole
option and expense to (i) substitute or modify the Products so that they are
non-infringing, while retaining substantially equivalent features and
functionality as set forth in the specifications and documentation; or (ii)
obtain for Fujitsu a license to continue offering the Products; or (iii) if (i)
and (ii) are not reasonably practicable as determined by Spansion, terminate
further sales of the infringing Product.

 

29



--------------------------------------------------------------------------------

19.4 Limit on Liability. In no event shall Spansion’s liability for (i) Claims
relating to infringement, violation or misappropriation of third party
Intellectual Property Rights, or (ii) Claims for loss of data exceed the amounts
paid to Fujitsu or its Affiliates by their respective Customers or Channel
Partners for the affected Products.

 

19.5 Sole Obligation. The foregoing Spansion indemnities state the sole
obligation and exclusive liability of Spansion to Fujitsu, and Fujitsu’s sole
recourse and remedy against Spansion for any Claim of infringement or
misappropriation of an Intellectual Property Right by the Products or for any
Claim of product liability related to the Products.

 

20. TERM AND TERMINATION

 

20.1 Term. This Agreement will be effective as of the Effective Date, and will
continue in full force and effect indefinitely, unless terminated as set forth
in this Section 20 (“Term”). It is understood and agreed that, notwithstanding
(i) the reorganization of Spansion LLC into a corporate structure, and (ii) the
form of that reorganization, Spansion shall be responsible for all obligations
and liabilities of Spansion LLC accruing under this Agreement commencing as of
the Effective Date, to the same extent as if Spansion were the original party
hereto instead of Spansion LLC.

 

20.2 Termination upon Mutual Agreement. The Parties may terminate this Agreement
upon mutual written consent at any time.

 

20.3 Termination for Breach. In the event that either Party materially defaults
in the performance of a material obligation under this Agreement, then the
non-defaulting Party may provide written notice to the defaulting Party
indicating: (a) the nature and basis of such default with reference to the
applicable provisions of this Agreement; and (b) the non-defaulting Party’s
intention to terminate this Agreement. Upon receipt of such notice, the
defaulting Party shall use Best Efforts to cure the alleged breach in a timely
manner, and the Parties shall meet to discuss the matter. If the breach has not
been cured to the reasonable satisfaction of the non-defaulting Party within a
reasonable period of time of not less than one hundred and twenty (120) days,
and if the Parties are not otherwise able to resolve the matter, then the
non-defaulting Party may terminate this Agreement upon written notice.

 

20.4 Termination for Reduction in Ownership. In the event that Fujitsu’s
Aggregate Ownership Interest is less than five percent (5%), Spansion shall have
the right to terminate this Agreement immediately by giving ninety (90) days’
written notice of termination to Fujitsu.

 

20.5 Effect of Termination.

 

20.5.1 Return of Confidential Information.

 

(a) Fujitsu shall promptly return to Spansion (or destroy, at Spansion’s
election) all Documentation and Spansion Confidential Information then in the
possession or under Fujitsu’s control, and Spansion shall promptly return to
Fujitsu (or destroy, at Fujitsu’s election) all Fujitsu Confidential Information
then in the possession or under Spansion’s control, excluding historical
point-of-sale reports and other historical information provided to Spansion
pursuant to Section 9.1 above. Notwithstanding the foregoing, (i) any Fujitsu
historical pricing

 

30



--------------------------------------------------------------------------------

information may only be retained by Spansion for financial reporting and other
similar reporting and audit purposes but may not be supplied to any other
distributor, sales representative or the like; (ii) Spansion shall not retain
any information provided to Fujitsu or its Affiliates by any of their respective
Customers or Channel Partners and marked specifically as Customer confidential
information or Channel Partner confidential information, as applicable, unless
such Customers or Channel Partners have agreed in writing to permit Spansion to
retain such information; and (iii) Spansion may retain any Fujitsu information
relating to current proposals, price quotations or commitment, but Spansion
shall not supply any such information to any other distributor, sales
representative or the like.

 

(b) Notwithstanding subsection (a) above, the Receiving Party shall not be
liable to the Disclosing Party for the inadvertent use of the Disclosing Party’s
Residual Information for the Receiving Party’s own business purposes by the
Receiving Party’s personnel who no longer have access to any tangible (including
machine-readable) embodiments of any Confidential Information of the Disclosing
Party; provided, however, that the foregoing shall not release or excuse the
Receiving Party from any liability to the Disclosing Party for any disclosure of
the Disclosing Party’s Confidential Information by the Receiving Party to any
other persons or Entities, including the Receiving Party’s former personnel, or
any use of such Confidential Information by such other persons or Entities. This
subsection (b) shall not be deemed to (A) grant to the Receiving Party a license
under any Intellectual Property Rights (excluding trade secrets) of the
Disclosing Party or (B) authorize any use of the tangible (including
machine-readable) embodiments of any Confidential Information of the Disclosing
Party. For purposes hereof, “Residual Information” means with respect to
Confidential Information, information in non-tangible form which may be
incidentally retained in the unaided memory of the Receiving Party’s personnel
having had access to the Confidential Information of the Disclosing Party, and
which such personnel cannot identify as Confidential Information of the
Disclosing Party. Such personnel’s memory is “unaided” if the personnel have not
intentionally memorized any Confidential Information of the Disclosing Party.

 

20.5.2 Limitation of Liability. Neither Spansion nor Fujitsu shall be liable to
the other, because of such termination, for compensation, reimbursement or
damages: (i) for the loss of prospective profits, anticipated sales or goodwill;
(ii) on account of any expenditures, investments or commitments made by either;
or (iii) for any other reason whatsoever based upon the result of such
termination.

 

20.5.3 Continuing Liability. The termination of this Agreement for any reason
shall not release either Party from any liability, obligation or agreement which
has already accrued at the time of termination. Termination of this Agreement
for any reason shall not constitute a waiver or release of, or otherwise be
deemed to prejudice or adversely affect, any rights, remedies or claims, whether
for damages or otherwise, which a Party may have hereunder, at law or otherwise,
or which may arise out of or in connection with such termination.

 

20.5.4 Outstanding Purchase Order Fulfillment. Spansion shall complete all
Purchase Orders that have been previously accepted by Spansion and not
specifically cancelled upon termination by Fujitsu, and shall accept and fulfill
any Purchase Orders issued by Fujitsu for a period of ninety (90) days after
termination of this Agreement, provided that the reason for termination was not
a failure by Fujitsu to pay amounts previously due to Spansion under this

 

31



--------------------------------------------------------------------------------

Agreement; provided, further, that all inventories held by or on behalf of
Fujitsu and its Channel Partners shall be depleted by the end of such 90-day
period. During such period, Fujitsu shall have no guaranteed allocation and
Spansion may freely appoint additional distributors in the Fujitsu Territory and
the Joint Territory, and with respect to Global Accounts, Fujitsu Accounts,
Fujitsu Affiliates and Fujitsu PRC Customers.

 

20.5.5 Payment Obligation. Fujitsu shall pay for all Products previously
delivered by Spansion and all Products subsequently delivered by Spansion
pursuant to the Purchase Orders referred to in Section 20.5.4.

 

20.5.6 Trademark and Documentation Licenses. All licenses relating to Trademarks
and Documentation shall terminate, provided, however, that Fujitsu shall have
the right to continue to use Trademarks and Documentation, in a manner
consistent with Section 6, in connection with the sale of Products in accordance
with Section 20.5.4.

 

20.6 Survival. The provisions of Sections 3 (for purposes of fulfilling the
terms of Section 20.5.4), 12, 15, 16 (in accordance with its terms), 17, 18, 19,
20.5, 20.6, and 21 shall survive any termination of this Agreement.

 

21. MISCELLANEOUS TERMS

 

21.1 Relationship of the Parties. In the exercise of their respective rights,
and the performance of their respective obligations hereunder, the Parties are,
and will remain independent contractors. Nothing in this Agreement will be
construed to constitute the Parties as partners, or principal and agent for any
purpose whatsoever. Neither Party will bind, or attempt to bind, the other Party
hereto to any contract or other obligation, and neither Party will represent to
any third party that it is authorized to act on behalf of the other Party to
this Agreement.

 

21.2 Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of California, United States of America,
as applied to agreements among California residents entered into and wholly to
be performed within the State of California (without reference to any choice or
conflicts of laws rules or principles that would require the application of the
laws of any other jurisdiction and without regard to the United Nations
Convention on Contracts for the International Sale of Goods).

 

21.3 Dispute Resolution. Any dispute arising under or relating to this Agreement
shall be resolved in accordance with the dispute resolution procedures set forth
on Schedule 21.3 attached hereto.

 

21.4 Language. This Agreement is in the English language only, which language
shall be controlling in all respects, and all versions hereof in any other
language shall be for accommodation only and shall not be binding upon the
Parties. All communications and notices to be made or given pursuant to this
Agreement shall be in the English language.

 

21.5 Successors and Assigns. Except as expressly provided herein, the rights and
obligations hereunder may not be assigned or delegated by either Party without
the prior written consent of the other Party; provided, however, that Fujitsu
shall have the right to assign this Agreement in connection with the sale of
substantially all of its business to which the Products

 

32



--------------------------------------------------------------------------------

relate. Any purported assignment, sale, transfer, delegation or other
disposition of such rights or obligations by either Party, except as permitted
herein, shall be null and void. Subject to the foregoing, this Agreement shall
be binding upon and shall inure to the benefit of the Parties and their
respective successors and permitted assigns.

 

21.6 Entire Agreement; Amendment. This Agreement (including the Schedules and
Exhibits hereto) constitutes the full and entire understanding and agreement
between the Parties with regard to the subject matter hereof, and supersedes any
prior communications, representations, understandings and agreements, either
oral or written, between the Parties with respect to such subject matter. This
Agreement may not be altered except by a written instrument signed by authorized
legal representatives of both Parties. Any waiver of the provisions of this
Agreement or of a Party’s rights or remedies under this Agreement must be in
writing to be effective. Failure, neglect or delay by a Party to enforce the
provisions of this Agreement or its rights or remedies at any time will not be
construed and will not be deemed to be a waiver of such Party’s rights under
this Agreement and will not in any way affect the validity of the whole or any
part of this Agreement or prejudice such Party’s right to take subsequent
action. No single or partial exercise of any right, power or privilege granted
under this Agreement shall preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies
provided in this Agreement are cumulative and are not exclusive of any rights or
remedies provided by law.

 

21.7 Notices and Other Communications. All notices required or permitted under
this Agreement shall reference this Agreement and will be deemed given: (a) when
delivered personally; (b) when sent by confirmed facsimile; (c) five (5)
business days after having been sent by registered or certified mail, return
receipt requested, postage prepaid; or (d) three (3) business days after deposit
with an internationally recognized commercial overnight carrier specifying
next-day delivery, with written verification of receipt. All such notices,
requests, demands and other communications shall be addressed as follows:

 

If to Spansion:

 

Spansion Inc.

5 DeGuigne Drive

P.O. Box 3453

Sunnyvale, CA 94088

Attention: General Counsel

Telephone: (408) 962-2500

Facsimile: (408) 774-7443

 

33



--------------------------------------------------------------------------------

If to Fujitsu:

 

Fujitsu Limited

Shinjuku Daiichi Seimei Bldg

7-1, Nishi shinjuku 2-chome

Shinjuku-ku, Tokyo 163-0721 Japan

Attention: General Manager,

System Memory Marketing & Business Development Division

Electronic Devices Group

Telephone: 81-3-5322-3324

Facsimile: 81-3-5322-3386

 

or to such other address or facsimile number as a Party may have specified to
the other Party in writing delivered in accordance with this Section 21.7.

 

21.8 Expenses. Except as otherwise expressly set forth in this Agreement, each
Party will bear its own costs and expenses, including fees and expenses of legal
counsel and other representatives used or hired in connection with the
transactions described in this Agreement.

 

21.9 Force Majeure.

 

21.9.1 Excuse. Neither Party will be liable to the other for failure or delay in
performing its obligations hereunder if such failure or delay is due to
circumstances beyond its reasonable control, including acts of any governmental
body, war, terrorism, insurrection, sabotage, embargo, fire, flood, earthquake,
strike or other labor disturbance, interruption of or delay in transportation,
or unavailability of or interruption or delay in telecommunications or third
party services (“Force Majeure”); provided, however, that (a) a lack of credit,
funds or financing, or (b) strikes or other labor disturbances that are limited
to Spansion’s employees shall not constitute Force Majeure. This Section 21.9.1
shall not be interpreted as relieving a Party of an obligation to pay, but may
serve to excuse delay in making a payment when due.

 

21.9.2 Mitigation. A Party seeking to be excused from performance as the result
of Force Majeure will be excused to the extent such performance is delayed or
prevented by Force Majeure, provided that such Party shall use the utmost
reasonably practicable efforts to complete such performance. Each Party agrees
to resume performance with the utmost dispatch whenever the causes of such
excuse are cured or remedied.

 

21.9.3 Notice. Should any Party be prevented from or delayed in or become aware
that it is likely to be prevented from or delayed in carrying out its
obligations under this Agreement due to Force Majeure, such Party shall promptly
give to the other Party a written notice setting forth the details of such Force
Majeure.

 

21.10 Severability. If any provision in this Agreement will be found or be held
to be invalid or unenforceable, then the meaning of said provision will be
construed, to the extent feasible, so as to render the provision enforceable,
and if no feasible interpretation would save such provision, it will be severed
from the remainder of this Agreement which will remain in full force and effect
unless the severed provision is essential and material to the rights or benefits
received by any Party. In such event, the Parties will use their respective Best
Efforts to

 

34



--------------------------------------------------------------------------------

negotiate, in good faith, a substitute, valid and enforceable provision or
agreement which most nearly effects the Parties’ intent in entering into this
Agreement.

 

21.11 No Third Party Beneficiaries. The terms and provisions of this Agreement
are intended solely for the benefit of each Party and their respective
successors and permitted assigns, and the Parties do not intend to confer third
party beneficiary rights upon any other Entity or person.

 

21.12 Construction. This Agreement shall be deemed to have been drafted by both
Parties and, in the event of a dispute, no Party hereto shall be entitled to
claim that any provision should be construed against any other Party by reason
of the fact that it was drafted by one particular Party.

 

21.13 Execution. This Agreement may be executed in counterparts, each of which
so executed will be deemed to be an original and such counterparts together will
constitute one and the same agreement. Execution and delivery of this Agreement
by exchange of facsimile copies bearing the facsimile signature of a Party shall
constitute a valid and binding execution and delivery of this Agreement by such
Party.

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
delivered by their respective duly authorized representatives as of the date
first above written.

 

SPANSION INC.:       FUJITSU LIMITED:

By:

 

/s/ Bertrand F. Cambou

     

By:

 

/s/ Hiroaki Hurokawa

Name:

 

Bertrand F. Cambou

     

Name:

 

Hiroaki Hurokawa

Title:

 

President and Chief Executive Officer

     

Title:

 

President

 

Executed by Spansion LLC to confirm Spansion LLC’s consent to the substitution
of Spansion for Spansion LLC as a party hereto.

 

SPANSION LLC:        

By:

 

/s/ Bertrand F. Cambou

           

Name:

 

Bertrand F. Cambou

           

Title:

 

President and Chief Executive Officer

           

 

35



--------------------------------------------------------------------------------

SCHEDULE 1.1.9

 

CHANNEL PARTNERS

 

****

    ****

 

Channel Partners and representatives shall have rights consistent with the terms
of this Agreement.

 

* Confidential treatment has been requested pursuant to the Confidential
Treatment Request dated December 21, 2005.

 

1.1.9 - 1



--------------------------------------------------------------------------------

SCHEDULE 1.1.18

 

EUROPE

 

Albania

Andorra

Armenia

Austria

Azerbaijan

Belarus

Belgium

Bosnia and Herzegovina

Bulgaria

Croatia

Cyprus (including TRNC)

Czech Republic

Denmark

Estonia

Faroe Islands

Finland

France

Georgia

Germany

Greece

Hungary

Iceland

Ireland

Italy

Kazakhstan

Kyrgyzstan

Latvia

Liechtenstein

Lithuania

Luxembourg

Macedonia

Malta

Moldova

Monaco

Netherlands

Norway

Poland

Portugal

Romania

Russia

San Marino

Serbia and Montenegro

Slovakia

Slovenia

Spain

Sweden

Switzerland

Tajikistan

Turkey

Turkmenistan

Ukraine

United Kingdom

Uzbekistan

Vatican City

 

1.1.18 - 1



--------------------------------------------------------------------------------

SCHEDULE 1.1.25

 

FUJITSU ****

 

A. As of the Amendment Date, the “Fujitsu ****” are:

 

****

 

B. In addition, “Fujitsu ****” shall include any Entity or person **** that ****
meets at least one of the following criteria:

 

  1. Entities or persons doing business in **** but which are headquartered in
the Fujitsu Territory.

 

  2. Entities or persons doing business in **** the ownership interest of which
is held (i) by one or more **** Entities or persons and (ii) **** or more by an
Entity or person headquartered in the Fujitsu Territory.

 

  3. Entities or persons doing business in **** the ownership interest of which
is held by (i) an Entity or person headquartered in the Spansion Territory, (ii)
an Entity or person headquartered in the Fujitsu Territory and (iii) one or more
**** Entities or persons, provided that the Entity or person headquartered in
the Fujitsu Territory owns the larger ownership interest as between (i) and
(ii); provided, further, that the ownership interest of the Entity or person
headquartered in the Fujitsu Territory is equal to or greater than ****.

 

  4. Entities or persons doing business in **** the ownership interest of which
is held by (i) an Entity or person headquartered in the Joint Territory, (ii) an
Entity or person headquartered in the Fujitsu Territory and (iii) one or more
**** Entities or persons, provided that the Entity or person headquartered in
the Fujitsu Territory owns the larger ownership interest as between (i) and
(ii); provided, further, that the ownership interest of the Entity or person
headquartered in the Fujitsu Territory is equal to or greater than ****.

 

Upon **** making such demonstration to ****, **** shall have the exclusive right
to market (except with respect to Spansion), sell and otherwise distribute
Products in **** to such ****.

 

The parties shall review and update Schedule 1.1.25 to reflect the current
Fujitsu **** at least once per calendar year.

 

* Confidential treatment has been requested pursuant to the Confidential
Treatment Request dated December 21, 2005.

 

1.1.25 - 1



--------------------------------------------------------------------------------

SCHEDULE 1.1.55

 

SPANSION ****

 

A. As of the Amendment Date, the “Spansion ****” are:

 

****

 

The parties shall review and update Schedule 1.1.55 to reflect the current
Spansion **** at least once per calendar year.

 

* Confidential treatment has been requested pursuant to the Confidential
Treatment Request dated December 21, 2005.

 

1.1.55 - 1



--------------------------------------------------------------------------------

SCHEDULE 1.1.60

 

TECHNOLOGIES

 

CS39S:

  0.32um Floating Gate NOR Flash Memory technology

CS49S:

  0.23um Floating Gate NOR Flash Memory technology

CS99DB:

  0.23um MirrorBit/MirrorFlash NOR Flash Memory technology

CS59S:

  0.17um Floating Gate NOR Flash Memory technology

CS69:

  0.13um Floating Gate NOR Flash Memory technology

CS69S:

  Shrunk version of CS69 0.13um Floating Gate NOR Flash Memory technology

 

****

 

****

 

****

 

* Confidential treatment has been requested pursuant to the Confidential
Treatment Request dated December 21, 2005.

 

1.1.60 - 1



--------------------------------------------------------------------------------

 

SCHEDULE 1.1.62

 

TRADEMARKS

 

Current

Owner

--------------------------------------------------------------------------------

   Country


--------------------------------------------------------------------------------

  

Trademark

--------------------------------------------------------------------------------

   Application
No.


--------------------------------------------------------------------------------

   Application
Date


--------------------------------------------------------------------------------

   Registration
No.


--------------------------------------------------------------------------------

   Registration
Date.


--------------------------------------------------------------------------------

Current

Spansion

(Aizu)

   Japan    Spansion (Abbreviated Company Name)    06-69270    19940713   
3275769    19970404      Japan    Spansion (Abbreviated Company Name)   
2002-79616    20020918                China    Spansion (Abbreviated Company
Name)    3353609    20021031                Malaysia    Spansion (Abbreviated
Company Name)    2002/13894    20021108                Thailand    Spansion
(Abbreviated Company Name)    500485    20021011                Taiwan   
Spansion (Abbreviated Company Name)    91046125    20021101                Hong
Kong    Spansion (Abbreviated Company Name)    03062/2003    20030228          
     USA    Spansion    78/165266    20020918                Brazil    Spansion
   824961390    20020925                Canada    Spansion    1153684   
20020924                E.U. (CTM
Application)    Spansion    2869105    20020927                India    Spansion
   1136784    20020927                Mexico    Spansion    586379    20030203
               Russia    Spansion    2002720027    20020925                USA
   F.A.S.L.    78/165267    20020918                Brazil    F.A.S.L.   
824961404    20020925                Canada    F.A.S.L.    1153683    20020924
               E.U. (CTM
Application)    F.A.S.L.    2868032    20020927                India    F.A.S.L.
   1136785    20020927                Mexico    F.A.S.L.    586380    20030203
         

 

1.1.62 - 1



--------------------------------------------------------------------------------

Current

Owner

--------------------------------------------------------------------------------

   Country


--------------------------------------------------------------------------------

  

Trademark

--------------------------------------------------------------------------------

   Application
No.


--------------------------------------------------------------------------------

   Application
Date


--------------------------------------------------------------------------------

   Registration
No.


--------------------------------------------------------------------------------

   Registration
Date.


--------------------------------------------------------------------------------

     Russia    F.A.S.L.    2002720026    20020925                Japan   

Spansion

(Design

Logo mark)

   2001-074957    20010817    4603401    20020913      China   

Spansion

(Design

Logo mark)

   3014709    20011109    3014709    20030221      South Korea   

Spansion

(Design

Logo mark)

   2001/47579    20011030                Malaysia   

Spansion

(Design

Logo mark)

   2001/14640    20011108                Thailand   

Spansion

(Design

Logo mark)

   472528    20011119    kor166184    20011119      Taiwan   

Spansion

(Design

Logo mark)

   (90)044634    20011030    1016997    20021001      Hong Kong   

Spansion

(Design

Logo mark)

   00560/2003    20030115                USA   

Spansion

(Design

Logo mark)

   76/353788    20020102          

AMD

   Japan   

SPANSION

(Design

Logo Mark)

   2003-37307    20030508                Japan   

TRUENORTH

(Character

Only)

   2003-31987    20030418                Japan   

SPANSION

(Character

Only)

   2003-31988    20030418                USA    Spansion    78/165266   
20020918                Brazil    Spansion    824961390    20020925            
   Canada    Spansion    1153684    20020924                E.U. (CTM
Application)    Spansion    2869105    20020927                India    Spansion
   1136784    20020927                Mexico    Spansion    586379    20030203
               Russia    Spansion    2002720027    20020925                USA
   F.A.S.L.    78/165267    20020918                Brazil    F.A.S.L.   
824961404    20020925                Canada    F.A.S.L.    1153683    20020924
         

 

1.1.62 - 2



--------------------------------------------------------------------------------

Current

Owner

--------------------------------------------------------------------------------

   Country


--------------------------------------------------------------------------------

  

Trademark

--------------------------------------------------------------------------------

  

Application

No.

--------------------------------------------------------------------------------

   Application
Date


--------------------------------------------------------------------------------

   Registration
No.


--------------------------------------------------------------------------------

   Registration
Date.


--------------------------------------------------------------------------------

     E.U. (CTM
Application)    F.A.S.L.    2868032    20020927                India    F.A.S.L.
   1136785    20020927                Mexico    F.A.S.L.    586380    20030203
               Russia    F.A.S.L.    2002720026    20020925          

FUJITSU

   South Korea    FlexBank    99-40825    19991029    485133    20010110     
Singapore    FlexBank    T99/12484D    19991101    T99/12484D    19991101     
EU    FlexBank    1368984    19991028    1368984    20001220      USA   
FlexBank    75/869157    19991209                Japan    FlexBank    74096061
   19991021    4418675    20000922      South Korea    HiddenROM    99-12791   
19990420    474845    20000808      EU    HiddenROM    1149087    19990416   
1149087    20000614      Japan    MirrorFlash    76107975    20011204    4615491
   20021025      China    MirrorFlash    3216982    20020620               
South Korea    MirrorFlash    2002-21243    20020509                Taiwan   
MirrorFlash    91023285    20020607                EU    MirrorFlash    2704104
   20020510                USA    MirrorFlash    76/421654    20020611          

 

1.1.62 - 3



--------------------------------------------------------------------------------

SCHEDULE 2.1

 

EXCEPTIONS TO TERRITORY

 

Fujitsu ****

 

****

 

****

 

****

 

Spansion ****

 

****

 

The parties shall review and update Schedule 2.1 to reflect the current Fujitsu
****, Spansion **** and **** at least once per calendar year.

 

* Confidential treatment has been requested pursuant to the Confidential
Treatment Request dated December 21, 2005.

 

2.1 - 1



--------------------------------------------------------------------------------

SCHEDULE 2.3.4

 

POINT-OF-SALE REPORT INFORMATION

 

Fujitsu will provide Spansion the following information in a format reasonably
requested by Spansion. Spansion may request that reasonable additional
information be provided in the point-of-sale reports, if Spansion makes the same
request of all its distributors and Fujitsu will provide such information.

 

Sub-Distributor Name

Location

Sell Currency

Buy Currency

Fujitsu Part number

Invoice Number

Invoice Date

Invoice Quantity

****

End Customer Code

End Customer Name and Country

 

* Confidential treatment has been requested pursuant to the Confidential
Treatment Request dated December 21, 2005.

 

2.3.4 - 1



--------------------------------------------------------------------------------

SCHEDULE 5.3.1

 

CHANNEL PARTNER TERMS AND CONDITIONS

 

Products

 

Any finished products of Fujitsu

 

Territory

 

A Channel Partner can sell products through its branch offices located in the
sales area designated by Fujitsu (consistent with the terms of Section 2 of the
Agreement).

 

Business Models

 

****

 

****

 

****

 

Transfer of Ownership

 

For ****, Product ownership is transferred from Fujitsu to Channel Partner.

 

Payment Terms

 

Within four months after the closure of end of month

 

Effective Term

 

One year from the date of the contract. Automatically extended for another one
year on the same conditions unless notice of intent to terminate is given by a
party at least one month before the expiration date.

 

* Confidential treatment has been requested pursuant to the Confidential
Treatment Request dated December 21, 2005.

 

5.3.1 - 1



--------------------------------------------------------------------------------

SCHEDULE 7.3

 

CONSIGNMENT WAREHOUSES

 

****

 

* Confidential treatment has been requested pursuant to the Confidential
Treatment Request dated December 21, 2005.

 

7.3 - 1



--------------------------------------------------------------------------------

 

EXHIBIT 6.4

 

TRADEMARK GUIDELINES

 

The following Guidelines shall apply to use of the Trademarks, as provided by
Section 4 of the Agreement.

 

1. Correct Use of Word Trademarks in Written Materials. The Trademarks must be
distinguished in print from surrounding text. Unless a Trademark is a Design
Mark (as defined below), it should be graphically distinguished in one of the
following manners:

 

  (a) printing the Trademark in upper case letters;

 

  (b) printing the Trademark in quotation marks;

 

  (c) printing the Trademark in italics;

 

  (d) printing the Trademark in bold face type;

 

  (e) underlining the Trademark.

 

If the Trademark is normally written in lower case letters, then it must be set
off from the surrounding text in some manner (such as quotation marks or italic
type) that makes it apparent it is a trademark. Trademarks registered in a
stylized form must only be used in the style and form in which they are
registered.

 

2. Correct Use of Design Marks. The proportions of any Trademark that is a
design or is composed of stylized text (a “Design Mark”) must be maintained,
even if the Design Mark is increased or decreased in size. The size of Design
Marks must never be so small that the letters and shape of the logo are
unrecognizable. Design Marks must always be surrounded by a clear area in which
no lettering or design elements appear to ensure that the design Trademark is
distinct and not attached or otherwise obscured by other graphic elements.

 

3. Use of Trademarks in Conjunction with Other Marks. The Trademarks may be used
in conjunction with or in close proximity to the logos, designs, trademarks,
service marks, names or symbols of another individual or entity only in such a
manner that the overall appearance resulting from such use conveys the
unequivocal impression that the Trademarks are associated with Spansion and that
the Trademarks are separate and distinct from any product or service of the
other individual or entity. The Trademarks must be used only to refer to
Spansion’s products or to products that include Spansion’s products.

 

4. No Alteration of Trademarks. The Trademarks must appear legibly, without
alteration and in their complete form. Where these Guidelines (including any
attachments) specify the exact style, positioning of the letters, spelling,
dimensions and relative size of Trademarks, use of the Trademarks shall be in
conformance therewith. Spansion shall from time to time provide additional
information regarding the proper form of Trademarks, and these Guidelines shall
be updated to reflect such additional information, as provided in Section 6.4 of
the Agreement. The Trademarks must be used as adjectives, not as verbs and not
possessively. At least once in all

 

6.4 - 1



--------------------------------------------------------------------------------

printed materials where a particular Trademark is used (preferably the first
reference to such Trademark), the Trademark should be followed by the generic
name of the Product identified by the Trademark.

 

5. Trademark Marking Requirements. The proper symbol— ®, TM or SM — for each
Trademark must be used. Although it is not necessary to use a trademark symbol
every time a Trademark is used in printed materials or on packaging, labels or
in electronic materials, the symbol should be noted at least once on printed
materials, including packaging, labels, advertisements and on-line information
such as websites, to designate a trademark of Spansion. If it is not feasible or
aesthetically desirable to place the ®, TM or SM symbol with a Trademark, the
Trademark should be followed, where feasible, by an asterisk (*) that references
one of the following footnotes:

 

  (a) Reg. U.S. Patent and Trademark Office (if applicable).

 

  (b) This is a trademark of Spansion LLC in the United States and other
countries.

 

  (c) This is a registered trademark of Spansion LLC in the United States and
other countries (once again, if applicable).

 

Alternatively, a designation of Trademarks on a panel of packaging or at the end
of printed materials will suffice. For example, if a press release or detailed
advertisement refers to the Trademarks, the following note could appear at the
end of the document:

 

TRADEMARK is a trademark of Spansion LLC in the United States and other
countries.

 

Additional factors need to be considered when identifying ownership of the
Trademarks in countries other than the United States. For example, some
countries do not recognize the ® symbol. In other countries, improper use of the
® symbol can result in the forfeiture of trademark rights. Therefore this last
approach to identifying ownership of Trademark should be used for labels,
packaging, brochures, advertising or promotional materials intended for use in
countries other than the United States.

 

6. Proprietary Notices. In addition to use of the proper trademark and service
mark designation, proper credit should be attributed to Spansion for all use of
Trademarks. An appropriate trademark proprietary notice must list all Trademarks
that were used in any document or other materials and state that the Trademarks
belong to Spansion. Credits may be placed on the copyright page of a document,
with other legal notices, or at the bottom of an advertisement, web page or
other matter.

 

7. No Disparaging Use. The Trademarks must not be used in a manner that
disparages Spansion and/or the Products.

 

6.4 - 2



--------------------------------------------------------------------------------

Schedule 21.3

 

Dispute Resolution Procedures

 

1 Scope of procedures. This Schedule will govern any and all disputes, claims,
demands, causes of action, controversies, and other matters in question between
or among the parties hereto, whether based on contract, tort, common law,
statutory law or other legal or equitable bases, arising out of or relating to
this Agreement (“Disputes”). each party hereto irrevocably waives any right to a
jury trial with respect to any and all Disputes.

 

2 Informal Dispute Resolution Procedures. The parties to a Dispute initially
will attempt to resolve the Dispute informally, in accordance with the
following:

 

2.1 Upon the written notice by a party (“Notice of Dispute”) to the other party
or parties of a Dispute, each party will appoint an executive officer or
officers (each a “Representative”) with authority to resolve the Dispute.

 

2.2 The designated Representatives will gather relevant information and meet in
person or confer by telephone as often as the parties reasonably deem necessary
to discuss such information and attempt to resolve the Dispute without the
necessity of any formal proceeding.

 

2.3 If the parties are unable to resolve the Dispute informally within
forty-five (45) days after receiving the Notice of Dispute, any party to the
Dispute may initiate arbitration as described in paragraph 3.

 

2.4 All negotiations pursuant to this paragraph 2 concerning informal dispute
resolution will be treated as compromise and settlement negotiations for
purposes of applicable rules of evidence.

 

3 ARBITRATION.

 

3.1 Any Dispute not settled pursuant to the informal Dispute procedures set
forth in paragraph 2 above will be finally settled by binding arbitration in the
city specified in paragraph 5(a) below. The arbitration shall be conducted in
accordance with the then current Rules of Arbitration (the “Rules”) of the
International Chamber of Commerce (the “ICC”) and administered by the
International Court of Arbitration of the ICC. Judgment upon the award rendered
by the arbitrator(s) may be entered in any court having jurisdiction thereof.
Except as set forth in paragraph 4 below, the arbitrator(s) will have the
authority to grant any equitable and legal remedies that would be available in
any judicial proceeding instituted to resolve the Dispute. Such arbitration will
be conducted by a single arbitrator chosen by mutual agreement of the parties;
provided, however, that if the parties cannot agree upon a single arbitrator
within thirty (30) days, the arbitration shall be conducted by a panel of three
(3) independent arbitrators, none of whom will have any competitive interests
with any of the parties, selected by the ICC in accordance with the Rules. Any
decision of the arbitrator(s) will constitute a conclusive determination of the
issue(s) in question, be binding on all of the parties to the arbitration and
will not be contested by any of them, except on the bases set forth in the
United Nations Convention on the Recognition and Enforcement of Foreign Arbitral
Awards and the statute



--------------------------------------------------------------------------------

specified in paragraph 3(d) below. The parties further agree to use reasonable
efforts to cause the arbitration hearing to be conducted within the Time Period
(as defined below).

 

3.2 Each party will pay its own costs and expenses (including counsel fees) of
any such arbitration (and each party shall equally share in (i) any translation
costs and (ii) the costs and expenses of the arbitrator(s) (including related
fees and expenses, such as arbitration meeting room expenses and translator and
court reporter fees) except that, where the arbitrator(s) have made a
determination that a party had no substantial basis for its position asserted
during the arbitration, the arbitrator(s) may compel such party to pay all or a
portion of the other party’s or parties’ costs and expenses, including
administrative fees, arbitrator fees, attorney’s fees, expert fees, witness
fees, travel expenses and out-of-pocket expenses.

 

3.3 After appointment of the arbitrator(s), the arbitrator(s) will have
exclusive authority to order provisional or interim relief. Prior to the
appointment of the arbitrator(s), any party may seek provisional, interim or
pendente lite injunctive or other temporary equitable relief with respect to a
Dispute in any court of competent jurisdiction. In the event that any party
seeks provisional, interim or pendente lite injunctive or other provisional or
interim equitable relief, the party against whom such relief is sought agrees to
waive and hereby does waive any requirement that the party seeking injunctive or
equitable relief post a bond or any other security.

 

3.4 This Schedule and any proceedings pursuant hereto shall be governed by (i)
the U.N. Convention on the Recognition and Enforcement of Foreign Arbitral
Awards, and (ii) (A) if the arbitration is conducted in the United States, the
Federal Arbitration Act (9 U.S.C. sections 1 et seq.), including the portion
thereof commencing at section 201, or (B) if the arbitration is conducted in
Japan, the Japan Arbitration Law.

 

4 LIMITATIONS ON THE AUTHORITY OF THE ARBITRATOR(S). THE ARBITRATOR(S) WILL NOT
HAVE ANY POWER OR AUTHORITY TO AWARD INDIRECT, SPECIAL, CONSEQUENTIAL, TREBLE,
EXEMPLARY, OR PUNITIVE DAMAGES OR LOST PROFITS REGARDLESS OF WHETHER THE
POSSIBILITY OF SUCH DAMAGE OR LOSS WAS DISCLOSED TO, OR REASONABLY FORESEEN BY
THE PARTY AGAINST WHOM THE CLAIM IS MADE (PROVIDED, HOWEVER, THAT (A) DIMINUTION
IN VALUE OF OWNERSHIP INTERESTS SHALL NOT BE CONSIDERED TO FALL WITHIN ANY SUCH
CATEGORY OF DAMAGES AND (B) THE POWER AND AUTHORITY OF THE ARBITRATOR(S) WITH
RESPECT TO A CLAIM SEEKING TO RECOVER DIMINUTION IN VALUE OF OWNERSHIP INTEREST
SHALL NOT BE SO LIMITED).

 

5 OTHER PROVISIONS.

 

(a) Location. The arbitration of a Dispute will be conducted and awards shall be
deemed to be made in (i) Tokyo, Japan, if the arbitration is initiated by
Spansion against Fujitsu or any of Fujitsu’s Affiliates, or (ii) San Francisco,
California, if the arbitration is initiated by Fujitsu against or any of
Spansion’s Affiliates.

 

(b) Time Period. The time period for the arbitration will commence upon
appointment of the last appointed arbitrator and will last for a period of nine
(9) months

 

21.3-2



--------------------------------------------------------------------------------

thereafter, unless extended pursuant to paragraphs 5(b)(v) or 5(b)(vi) below
(the “Time Period”).

 

(i) The arbitrator(s) will issue their decision within the Time Period.

 

(ii) The parties will use reasonable efforts to cause the arbitration hearing to
commence within six (6) months of the commencement of the Time Period. The
hearing will be transcribed by a certified court reporter.

 

(iii) Discovery will close at least one (1) month prior to the commencement of
the hearing. The arbitrator(s) will have wide discretion to streamline discovery
procedures in order to resolve Disputes in a full and fair manner within the
Time Period.

 

(iv) Each party will voluntarily produce a list of all documents that such party
intends to use at the hearing and a list of intended witnesses before the close
of discovery subject to supplementation for purposes of rebuttal or good cause
shown.

 

(v) The arbitrator(s) will, upon a finding that it is impracticable to meet one
or more of the deadlines set forth in this subsection consistent with its
primary obligation justly to determine the controversy before it, have
discretion to extend or alter the deadlines set forth above to the extent
necessary to prevent injustice or preserve the enforceability of its decision.

 

(vi) The Time Period is not intended to apply to or bar a rehearing pursuant to
9 U.S.C. section 10(a) if it would otherwise be appropriate, to the extent that
the arbitration is governed by the Federal Arbitration Act pursuant to section
2(d) or similar provisions under the Japan Arbitration Law. In such case, the
Time Period shall commence anew upon entry of the order vacating the award and
directing a rehearing.

 

(c) Discovery.

 

(i) Consistent with the expedited nature of arbitration, each party will, upon
the written request of the other party or parties, promptly provide copies of
documents relevant to the issues raised by any claim or counterclaim or upon
which the producing party may rely in support of or in opposition to any claim
or defense. Such documents will be provided within sixty (60) days of the
appointment of the arbitrator(s).

 

(ii) Thereafter, each party will be entitled to serve up to two requests for
production of documents, provided that a party may not request more than 35
individual categories of documents, including subparts, in total.

 

(iii) The parties will be required to supplement their discovery responses with
documents as and when it discovers additional information within the scope of
subparagraph 5(c)(i) and (ii) above.

 

(iv) Each party will be entitled to take up to four (4) percipient witness
depositions and will be entitled to depose each of the testifying experts of the
other parties. One such percipient witness deposition may be of a party
representative most

 

21.3-3



--------------------------------------------------------------------------------

knowledgeable about one or more relevant topics. All objections are reserved for
the arbitration hearing except for objections based on privilege.

 

(v) No other forms of discovery (e.g. requests for admissions, interrogatories)
will be permitted. Additional document requests, or additional depositions, or
additional time for permitted depositions, may be scheduled only with the
permission of the chair of the arbitrator(s), and only upon a clear and
convincing showing of good cause therefore. Any dispute regarding discovery, or
the relevance or scope thereof, will be determined by the arbitrator(s), which
determination will be conclusive.

 

(d) Form of Decision. The decision of the arbitrator(s) will be in writing
signed by the arbitrator or, if applicable, the majority of the arbitrators. The
decision will state the findings of fact and conclusions of law upon which the
decision is based. A dissenting arbitrator may file a separate dissenting
opinion setting forth the findings of fact and conclusions of law upon which his
or her dissent is based.

 

(e) Confidentiality. Information provided by one party to another party during
any arbitration process shall be treated as “Information” subject to the
confidentiality provisions of Sections 6.1 and 6.2 of the Stockholders Agreement
of Spansion Inc. dated as of                         .

 

21.3-4